 1321 NLRB No. 4INTERSWEET, INC.1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.We also find without merit the Respondent's allegations of biason the part of the judge. On our full consideration of the record, we
find no evidence that the judge prejudged the case, made prejudicial
rulings, or demonstrated bias in her credibility resolutions, analysis,
or discussion of the evidence.2The Respondent contends that the discriminatees are not entitledto backpay or reinstatement because they had no legal right to work
in the United States. We leave to the compliance stage of these pro-
ceedings a determination as to backpay and reinstatement in accord-
ance with the Board's decision in A.P.R.A. Fuel Buyers Group, Inc.,320 NLRB 408 (1995).The administrative law judge's notice has been conformed to hisrecommended Order.3NLRB v. Gissel Packing Co., 395 U.S. 575 (1969).Intersweet, Inc. and International Ladies' GarmentWorkers' Union Local 76, AFL±CIO. Case 13±CA±31786April 22, 1996DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENOn March 28, 1995, Administrative Law JudgeNancy M. Sherman issued the attached decision. The
Respondent filed exceptions and a supporting brief.
The General Counsel and the Charging Party each filed
an answering brief to the Respondent's exceptions. The
Respondent filed a reply brief to the General Counsel's
answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.2As part of the remedy, the judge imposed a Gissel3bargaining order. We believe that the judge has fullyand correctly articulated the reasons why such an order
is appropriate in this case.The Respondent contends that changed conditionssince the time of the events at issue render a bargain-
ing order inappropriate. We disagree. Our well-estab-
lished rule is that the validity of a bargaining order de-
pends on an evaluation of the circumstances as of the
time the unfair labor practices were committed. YergerTrucking, 307 NLRB 567 (1992). The Board adheresto this position largely on the grounds that consider-
ation of changed circumstances after the unfair labor
practices were committed would reward, rather than
deter, an employer who engaged in unlawful conductduring an organizational campaign. Highland Plastics,256 NLRB 146, 147 (1981). This rationale is particu-
larly applicable here, where the Respondent reacted to
the first hint of a union campaign by terminating the
entire bargaining unit and failing to recall most of the
union supporters. In addition, regardless of changed
circumstances, a bargaining order in reality has a mini-
mal effect on employee free choice, because employ-
ees are free to reject continued union representation
after a reasonable period of time has elapsed even if
a bargaining order has been imposed. See PooleFoundry & Machine Co., 95 NLRB 34, 36 (1951),enfd. 192 F.2d 740, 742 (4th Cir. 1951), cert. denied
342 U.S. 954 (1952). However, even assuming that
changed conditions were relevant, the bargaining orderwould still be appropriate here.The Respondent cites three factors in support of itscontention: the death of the owner, Julius Meerbaum;
the passage of time; and change in the composition of
the bargaining unit. The judge pointed out that, despite
Julius Meerbaum's death, Jose Diaz, David Sabin, and
John Meerbaum, all of whom assisted Julius Meer-
baum in ridding the Respondent's work force of em-
ployees who had signed authorization cards, were still
part of the Respondent's management. The Respondent
has not disputed that these three individuals are still
part of its management. The judge also found that
there was no reason to believe that Julius Meerbaum's
role in the Respondent's unfair labor practices was
even known to many of the employees, whose only
contacts in connection with those practices were with
the still-incumbent members of management who exe-
cuted them. Thus, this case is distinguishable from
cases such as Impact Industries, 293 NLRB 794(1989), where the Board, on remand from the United
States Court of Appeals for the Seventh Circuit, found
a bargaining order no longer warranted because,
among other things, the Respondent's original co-own-
ers had died and the company was being managed by
trustees. We also note that in Montgomery Ward &Co., 307 NLRB 764 (1992), the Board affirmed ajudge's decision, also on remand from the Seventh Cir-
cuit, denying a bargaining order. In that case, the judge
found that only 1 of the 13 supervisors involved in the
unlawful conduct was currently employed as a super-
visor at the Respondent's facility.As to the passage of time, the critical actions in thiscase occurred early in 1993. In Montgomery Ward, bycontrast, almost 8 years had passed between the time
of the unfair labor practices and the imposition of a
bargaining order. Similarly, in Impact Industries therehad been a lapse of 7 years. The passage of time in
this case, to a greater extent than the passage of time
in either of those cases, can be attributed to the normal
course of litigation, and thus should not result in a
benefit to the Respondent, which is the wrongdoer. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4We also deny the General Counsel's motion to strike portions ofthe Respondent's brief in support of exceptions.5The unit included 31 employees at the time of the Respondent'sunfair labor practices.6This would include the 18 reinstated employees, plus the 9 thatthe Respondent asserts were still there as of April 8, 1995.Finally, the Respondent relies on asserted changes inthe composition of the bargaining unit. In this regard,
the Respondent has submitted a motion to reopen the
record or alternative motion to supplement the record.
The General Counsel and the Charging Party both filed
responses opposing the Respondent's motion. The
General Counsel filed a motion to strike portions of
the Respondent's brief in support of exceptions. The
Respondent filed a response opposing the General
Counsel's motion. We deny the Respondent's motion.4We shall, however, for purposes of analysis, accept as
true the representations made by the Respondent in
connection with its motion. Essentially, the Respondent
asserts that, as of April 8, 1995, 114 employees
worked in jobs encompassed by the relevant bargain-
ing unit and that the Respondent expects this number
to reach about 150 during 1995.5The Respondent fur-ther asserts that only 9 of the 114 employed as of
April 8 worked for it before January 26, 1993, and that
after the close of the hearing in this matter (in Novem-
ber of 1994), the Respondent had only 59 employees
in bargaining unit jobs.As an initial matter, we note that the judge correctlypointed out that the Respondent cannot rely on the va-
cancies created by the Respondent's unlawful refusal
to recall 18 discriminatees. Were these 18 to be rein-
stated, 27 of the original 31 bargaining unit employees
would apparently be present.6Thus, relatively littleturnover would have occurred. Rather (again, accepting
the Respondent's representations), this would appear to
be a case of unit expansion. The record (augmented by
the Respondent's representations) indicates that, as a
result of the success of a new product, the Respondent
has hired many new employees. However, the tasks
performed, and machines operated, by these new em-
ployees appear to be essentially the same as those per-
formed and operated by the original employees. The
record further indicates that the jobs performed by the
unit employees are unskilled and require only a few
minutes of training. Although the bargaining unit may
be considerably larger than it was, its nature has not
changed appreciably. This consideration, together with
the fact that, assuming reinstatement, 27 of the original
31 unit employees will be present, persuades us that,
notwithstanding the Respondent's proffered evidence, a
bargaining order is appropriate in this case.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge andorders that the Respondent, Intersweet, Inc., Skokie, Il-linois, its officers, agents, successors, and assigns, shall
take the action set forth in the Order, except that the
attached notice is substituted for that of the administra-
tive law judge.MEMBERCOHEN, dissenting in part.I would remand this case for an expedited hearingon the current composition of the bargaining unit. Ac-
cording to the Respondent, there were 114 unit em-
ployees as of April 8, 1995, and the unit was expected
to grow to about 150 during the remainder of 1995.
We do not know the validity of these figures. Assum-
ing the figures to be true and further assuming that the
18 discriminatees are eligible for reinstatement, this
would mean that only 27 of 114±150 employees were
present when the unlawful actions were committed. In
such circumstances, I consider it to be at least arguable
that a fair election can be held after traditional rem-
edies are imposed and a reasonable period of time has
elapsed.In sum, without passing on whether a Gissel orderwould be appropriate, I would hold a hearing to ascer-
tain the facts concerning unit composition. Inasmuch
as such a hearing would be confined to the question
of unit composition, I believe that the hearing would
be expeditious and brief.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these pro-tected concerted activities.WEWILLNOT
terminate you, fail to rehire or recallyou, or otherwise discriminate against you, with regard
to your hire or tenure of employment or any other term
or condition of employment, to discourage membership
in International Ladies' Garment Workers' Union
Local 76, AFL±CIO, or any other union.WEWILLNOT
tell you that old employees will notbe called back because of the Union or because they
were in the Union. 3INTERSWEET, INC.1After the briefs had been filed, the General Counsel filed a docu-ment captioned, ``Counsel for the General Counsel's Motion to
Strike Matter from Respondent's Post-Hearing Brief.'' Respondent's
response requests me to disregard this document, on the ground that
it constitutes ``in part a de facto Reply Brief.'' I disagree with Re-
spondent's characterization, and dispose of the General Counsel's
motion, infra, fns. 37, 58, 61, and 64.WEWILLNOT
ask you about union activity in amanner constituting interference, restraint, or coercion.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
recognize and, on request, bargain in goodfaith with International Ladies' Garment Workers'
Union Local 76, AFL±CIO, as the bargaining agent for
the employees in the bargaining unit described below,
and embody in a written contract any agreement
reached. The appropriate bargaining unit is:All full-time and regular part-time production andmaintenance employees employed by us at our fa-
cility currently located at 7321 Ridgeway Avenue,
Skokie, Illinois; but excluding all professional em-
ployees, supervisors, office clerical employees,
and guards as defined in the Act.WEWILL
offer the following employees immediateand full reinstatement to the positions from which they
were terminated on January 26, 1993, or, if any of
their positions no longer exist, to substantially equiva-
lent positions, without prejudice to their seniority or
other rights and privileges:Bonifacia BritoEvelia Martinez
Manuel EstebanSandra Montoya

Hilda GarciaSerafin Patin
ÄoFrancisca GomezDolores Perez

Martha HaroAntonio Rebollar

Carlos LunaEvelia Reyes
Olga MarinJoel Soto

Roberto MarquezIsmael Urias

Ernesto MartinezFiliberto Varela
WEWILL
make these employees, and the employeesnamed below, whole, with interest, for any loss of pay
they may have suffered by reason of the discrimination
against them:Isaias AlaniusSergio Roman
Teresa CisnerosRosa Linda Ruiz

Antonia DelgadoGraciela Salgado

Adam MartinezFlavio Vasquez

Ismael MoranAntonio Vinces

Fermin RiveraBobby L. Watkins
WEWILL
remove from our files any reference to theunlawful terminations, and notify the unlawfully termi-
nated employees in writing, in each such employee's
primary language, that this has been done and that the
unlawful terminations will not be used as a basis for
future personnel actions against them.INTERSWEET, INC.Richard S. Andrews, Esq., for the General Counsel.Michael Klupchak. and Robert M. Klein, Esqs., both of Chi-cago, Illinois, for the Respondent.Martin P. Barr, Esq., of Chicago, Illinois, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASENANCYM. SHERMAN, Administrative Law Judge. Thiscase was heard before me in Chicago, Illinois, on July 19±
22, October 5±6, and November 21, 1994, pursuant to a
charge filed against Respondent Intersweet, Inc., on June 9,
1993, by International Ladies' Garment Workers' Union
Local 76, AFL±CIO (the Union), and a complaint issued on
August 17, 1993, and amended on October 6, 1994. The
complaint in its final form alleges that Respondent violated
Section 8(a)(1) of the National Labor Relations Act (the Act)
by interrogating employees about union activity and by
threatening not to reinstate employees due to their union ac-
tivities; and violated Section 8(a)(3) and (1) by terminating
31 employees about January 26, 1993, and by failing to rein-
state 20 of them, to discourage union activity. The complaint
further alleges that between about November 30, 1992, and
about January 13, 1993, a majority of Respondent's employ-
ees in an appropriate unit designated the Union as their col-
lective-bargaining representative, and that the alleged unfair
labor practices were so serious and substantial in character
that the possibility of erasing their effects and of conducting
a fair election by the use of traditional remedies is slight, and
the employees' sentiments regarding representation, having
been expressed through authorization cards, would, on bal-
ance, be protected better by issuance of a bargaining order
than by traditional remedies alone.The transcript of a March 10, 1993 representation casehearing in which Respondent was the employer and the
Union was the petitioner was received into evidence without
objection. On the basis of the record as a whole, including
the demeanor of the witnesses who testified before me, and
after due consideration of the briefs filed by counsel for the
General Counsel (the General Counsel), the Union, and Re-
spondent1and the General Counsel's oral argument on therecord after all parties had rested, I make the followingFINDINGSOF
FACTI. JURISDICTIONANDTHEUNION
'SSTATUS
Respondent is a corporation which manufactures confec-tionery products in Skokie, Illinois. At all material times, Re-
spondent has sold and shipped from that facility, to points
outside the State of Illinois products, goods, and materials
valued in excess of $50,000 annually. I find that, as Re-
spondent admits, Respondent is engaged in commerce within
the meaning of the Act, and that assertion of jurisdiction
over its operations will effectuate the policies of the Act.The Union is a labor organization within the meaning ofthe Act. 4DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2Julius Meerbaum died during an October 6±November 21, 1994,adjournment of the hearing.3Sabin testified that Julius Meerbaum's job was to make companypolicy.4Marquez testified in good English; Diaz elected to testify througha Spanish-English interpreter.5One of these employees, Evelia Reyes, signed a card on the sameday as, but after, her termination, which the General Counsel con-
tends was unlawful.6Thus, Respondent does not contend that the cards are inoperativeas to the Union because they name only the Union's parent Inter-
national. See Jerry's United Super, 289 NLRB 125, 145 (1988).II. THEALLEGEDUNFAIRLABORPRACTICES
A. BackgroundAt the time of the events here in question, all of Respond-ent's stock was owned by its president, Julius Meerbaum,
who had spent at least most of his working career in the
candy business.2In 1968, he became plant manager for acompany called Leaf Confections or Leaf Candy. In 1974, he
began Respondent's operations, manufacturing a product not
produced by Leaf. Julius Meerbaum retired from Leaf in
1984. Leaf was a union shop, and he never had any union
problems while he was the plant manager there.Julius Meerbaum was actively involved as Respondent'sprincipal manager, on a day-to-day basis, from its inception
until about 1986, when he moved to Florida. Then, Julius'
son John and Julius' son-in-law David Sabin, both of whom
had been part of Respondent's management since about
1977, began to operate the business, with relatively little par-
ticipation by Julius Meerbaum. This arrangement continued
until the summer of 1992, when John Meerbaum (who had
been involved in sales, marketing, and production) ``burned
out.'' Thereafter, he confined his work to sales and market-
ing, and came to the plant irregularly. After John
Meerbaum's burnout, Julius Meerbaum, who had become
somewhat bored with retirement, increased his active partici-
pation in the management of the business, including produc-
tion. He testified that he was ``probably'' Respondent's pol-
icy maker,3and that he consulted with Sabin and JohnMeerbaum in making policy decisions for Respondent. Julius
Meerbaum further testified that during the latter part of 1992
(that is, after March 1992) he came to Skokie about twice
a month, for 4 or 5 days each time; and that when he was
in Skokie, he spent most of the time on the production floor
to see how production was running and how people were
working, ``I became the first supervisor.''At the time of the events here in question, David Sabinran the business on a day-to-day basis. Directly under him
were admitted supervisors, Ignacio Alfonso Marquez (fre-
quently referred to in the record as Al or Alphonse) and Jose
Diaz. The Meerbaums, Sabin, Marquez, and Diaz comprised
Respondent's entire managerial complement. Practically all
of Respondent's production and maintenance employees
speak Spanish as their primary or only language. Marquez
and Diaz are bilingual;4Sabin and the Meerbaums speak noSpanish.During a representation case hearing held on March 10,1993 (see infra, part II,D,E), Respondent and the Union stip-
ulated that Respondent lost about $53,000 during the year
ending August 31, 1991; and made a net profit of about
$10,000 during the year ending August 31, 1992. Owner Ju-
lius Meerbaum's salary during the calendar years 1991 and
1992 exceeded $100,000 annually; his gross salary during the
2-week pay period ending March 20, 1993, was about $2200.
He testified at the March 1993 representation case hearingthat in 1992, he spent less than 8 days a month at the plant,and that ``A lot of months, I don't come in.''B. The Union's Organizing CampaignIn late November 1992, Aida Lopez, an organizer in theUnion's employ, made contact with unit employee Serafin
PatinÄo. On December 1 and 12, 1992, and on January 12,1993, the Union conducted organizing meetings, in Spanish,
which were attended by employees of Respondent. During
these three meetings, Lopez distributed blank cards that stat-
ed, in Spanish and in English, that the signatory authorized
the Union's parent International to represent him in collec-
tive bargaining. Lopez told the employees that the cards
meant that they wanted to be represented by a union. She
told them that once they signed the cards, there might be an
election. She further stated that all workers in the United
States have the right to get organized without suffering anythreats and without being fired for that desire. Lopez also
stated that even though it is illegal to fire employees for or-
ganizing, some companies do this, and this company conduct
is called unfair labor practices. She went on to say that
sometimes it is not necessary to go to an election; that when
there is a ``big breaking of the law,'' the Union has to file
charges and the National Labor Relations Board (the Board)
has to decide if the rights of the workers had been ``bro-
ken;'' and that it was very important that they know the card
meant that they wanted to be represented by a union, because
``if there is any problem we can go for a bargaining order.''Lopez encouraged the employees to talk to their coworkersabout the Union, but did not encourage employees to talk to
management or supervisors about it. During the December 12
and January 12 meetings, she passed out leaflets which, in
Spanish and English, described perceived advantages of
union organization and urged employees to sign union cards;
this was the only literature distribution during the campaign.
During these meetings, Lopez also gave blank cards to em-
ployees present, for the purpose of distributing them to other
employees. Only employee PatinÄo returned to the Unioncards signed by other employees. No kinds of union insignia
were distributed to employees. Employee PatinÄo testified thathe had no direct knowledge or evidence as to whether Re-
spondent knew anything about the organizing campaign prior
to January 26, 1993; and that ``I think they didn't know.''Between December 1, 1992, and January 26, 1993, 19 ofthe 31 employees in the bargaining unit signed authorization
cards.5Respondent contends that most or all of these cardsshould not be given operative effect, because of the signato-
ries' alleged immigration status (see the remedy, infra). Re-
spondent's posthearing brief, however, does not question the
authenticity of any of the signatures, or question the opera-
tive effect of any of these cards on any other grounds.6C. The Allegedly Unlawful TerminationsSabin testified at the March 10, 1993 representation casehearing that ``over the years,'' Julius Meerbaum had been 5INTERSWEET, INC.7This finding is based on Sabin's testimony. For demeanor rea-sons, I do not credit Diaz' testimony that the decision to hire more
people emanated from Sabin.8One of these employees was Carlos Luna, whose termination onJanuary 26, 1993, is attacked in the complaint. Luna was initially
hired by Respondent in April 1992. While still actively working for
Respondent, he signed a union card on December 1, 1992. He was
initially terminated on December 12, 1992, for reasons not claimed
to be unlawful.9This inference is based on the fact that sales were the provinceof John Meerbaum, who also spoke with his father a week or two
earlier; on Julius Meerbaum's testimony that Sabin had previously
told him that sales were down; and on the fact that Respondent did
not project sales or maintain records that on their face showed up-
to-date sales.10All dates hereafter are 1993 unless otherwise stated.11This finding is based on Sabin's testimony. Because JuliusMeerbaum's instructions to shut down the plant immediately were
unprecedented and were disapproved by Sabin, in view of the prob-
abilities of the case I credit his testimony that he told John
Meerbaum about these instructions, notwithstanding John Meer-
baum's testimony that he had not been notified of this action in ad-
vance.12My findings in the last two sentences are based on a compositeof credible parts of Sabin's and Diaz' testimony. My finding that
Marquez was present is based on Diaz' testimony. For demeanor
reasons, I do not credit Marquez' and Sabin's denials.13The complaint alleges, and the answer admits, that these 31 em-ployees were terminated on that date. The parties stipulated that
these 31 employees were employed in the appropriate unit on Janu-
ary 26, 1993.upset with him because Julius Meerbaum wanted fewer peo-ple working in the plant. Julius Meerbaum testified before
me in July 1994 that he ``always knew'' there were toomany people in the plant, including in the latter part of 1992.
As discussed infra, part II,G,1, in November 1992 Respond-
ent discontinued its second shift and terminated about 10 em-
ployees without prior notice. Thereafter, in accordance with
Respondent's custom, the plant shut down for about 2 weeks
during the holidays. When it reopened on January 4, 1993,
three or four employees did not return to work. Diaz told
Sabin that Respondent needed to hire some more employees,
and Sabin gave him permission to hire three more employ-
ees.7Between January 4 and 18, 1993, Respondent (throughDiaz) hired three employees.8Sabin did not consult with Julius Meerbaum before givingDiaz permission to hire these employees. Julius Meerbaum,
however, was physically present in the plant in January be-
fore January 22, probably for at least 4 days; and when he
was in the plant he customarily spent most of his time on
the production floor, where Diaz was the supervisor; as
found infra, part II,F, before January 26 Diaz evinced knowl-
edge of the union movement. About January 22, Julius
Meerbaum (who at this time was in Florida) had a telephone
conversation with Sabin. During this conversation, Sabin said
that sales were low but (inferentially) did not go into the
matter in depth.9Sabin also advised Julius Meerbaum that onDecember 10 Respondent had effected a $100,000 draw on
Respondent's line of credit with Lake Shore Bank; in view
of Sabin's testimony that this report made Julius Meerbaum
``real mad,'' I infer from the probabilities of the case that
Sabin also told his father-in-law that the draw had been re-
paid by the end of December, that the interest cost therefor
had been relatively modest, and that Respondent's present
balance with Lake Shore was at its normal level (see infra,
part II,G,1). Julius Meerbaum testified that during this con-
versation with Sabin, Julius Meerbaum told Sabin that ``we''
were losing money, and asked him what he was going to do
about it, but did not give him any specific directive; and that
Sabin promised that he was going to ``look in and see what
he was going to do.'' Sabin testified, in effect, that during
conversations with Julius Meerbaum before January 26,
Meerbaum said that ``he wasn't happy with the plant. He
thought there were too many people there running around.
He was looking to me to come up with an answer about
what to do about it.'' On Monday, January 25, 1993, Fore-
man Diaz told employee PatinÄo that Respondent would haveto get rid of ``some'' workers, because there was little work.At 8 a.m. Florida time (7 a.m. Illinois time) on Tuesday,January 26, 1993,10Julius Meerbaum telephoned Sabin fromFlorida. Between that hour and 10:30 a.m. (Florida time) that
morning, Meerbaum telephoned Sabin on more than one oc-
casion, and Sabin telephoned Meerbaum on one occasion; the
substance of these conversations is discussed infra, part
II,G,1. During their last conversation that morning before
Meerbaum left for the West Palm Beach Airport, Meerbaum
told Sabin that Meerbaum had decided to terminate the em-
ployment of all the employees in the plant. While Meerbaum
was driving to the West Palm Beach Airport to catch a 12:40
p.m. (Florida time) plane to Chicago, he used his car phone
to tell Sabin, ``shut the place down, I am coming in.'' Sabin
thereupon telephoned John Meerbaum, who was not in the
plant that day, to describe Julius Meerbaum's instructions.11Julius Meerbaum testified that he reached this decision be-cause he believed Respondent had too many employees in
the plant to meet Respondent's production requirements and
Sabin did nothing to correct the situation.A few minutes after receiving Julius Meerbaum's tele-phone call from his car phone, Sabin called Foreman Diaz
into the office. Sabin told Diaz and Foreman Marquez, who
was also present, that Julius Meerbaum was coming to town
and wanted the plant shut down. Sabin told Diaz to shut
down the plant and send everyone home, that Julius
Meerbaum was going to take over.12At that time, the plant was solely manufacturing sugar wa-fers (sometimes referred to in the record as cookies), which
were in various stages of being mixed, baked, coated with
``creme'' or chocolate, cut, wrapped, and packed. When Diaz
received these shutdown instructions from Julius Meerbaum,
he and/or Marquez, shortly before the customary 11:30 a.m.
lunchbreak, told all of the production and maintenance em-
ployees to stop their machines and go home. Most of the em-
ployees were instructed to punch out immediately, but two
employees stayed a little later to finish the product that was
still in the machines when they were shut down. As the em-
ployees were leaving, Marquez stated in the hearing of most
of them that they were being sent home because Julius
Meerbaum had called and said he had no more money to pay
the people.That day, all 31 of the employees in the bargaining unitwere terminated; their names are listed, infra, in Conclusions
of Law 4 and 8.13The complaint in its final form allegesthat the terminations of all 31 violated Section 8(a)(1) and 6DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
14Respondent's payrolls include two employees with this name.Comparison of the hiring dates on the stipulated list of employees
in the bargaining unit on January 26, 1993, with the hiring dates on
Respondent's payroll records shows that the Carmen Garcia named
in the complaint is employee number 0692.15As discussed infra, part II,E, she returned to active employmentin February 1993.16My finding as to the date and hour is based on the parties' stip-ulation after inspecting the Regional Office's receipt stamp on the
original petition. In assessing the credibility of Union Organizer
Lopez, I have taken into account her testimony that she filed the pe-
tition about 11 o'clock that morning.17Over a period of a few months in 1985, Respondent had short-ened the length of the workweek, had then discontinued the third
shift, had then discontinued the second shift, and had then cut down
the first shift. During this period, the plant complement diminished
from 85 to 17.18The ovens and the wrapping machine, which had been operatingat a slower pace than the manufacturer specified, were speeded up
to ``specification.'' Diaz was responsible for maintaining the ma-
chines at the manufacturer's specification.(3). All of these employees except Carmen Garcia14were ac-tively working in the plant at the time it was shut down. Car-
men Garcia had been absent since about November 1992 be-
cause of pregnancy. Because Sabin was uncertain whether
Garcia was going to return, he kept her on the payroll until
the morning of January 26, 1993, when he instructed Re-spondent's payroll service to remove her from the payroll.
There is no evidence that her termination was connected with
the plant shutdown that day. The complaint as to her will be
dismissed.15Julius Meerbaum testified that while he was on the planefor Chicago, of which Skokie is a suburb, he decided wheth-
er or not to rehire any of the employees who had been sent
home that day. When his plane landed at 2:20 p.m., Illinois
time, he immediately went to the plant, which is 15 or 20
minutes from the airport. By the time he reached the plant,
all of the production and maintenance employees had been
sent home, although Sabin, Diaz, and Marquez were still
there. Meerbaum, Sabin, and Marquez were not asked wheth-
er Meerbaum conversed that day with Diaz and/or Marquez.
Diaz testified that he did not see Julius Meerbaum that day.D. The Filing and Receipt of the RepresentationCasePetition
The Union filed a representation petition with the Board'sRegional Office, seeking an election among Respondent's
production employees, at 3:22 p.m. on January 26, 1993,
about 4 hours after the terminations.16Respondent, however,did not receive a copy until February 1, 1993. Sabin testified
without objection or limitation that he did not learn about the
union organizing campaign until January 29, when he learned
that the terminated employees' claim for unemployment
compensation included the allegation that they had been ter-
minated because of the Union. For reasons set forth infra,
part II,G,1, I do not credit Sabin's testimony as to when he
first learned about the organizing campaign.E. The Allegedly Discriminatory Failure to RecallPrior to January 26, 1993, Respondent had never termi-nated all of its production and maintenance workers at the
same time. Rather, Respondent had responded to sales de-
clines by reducing the workweek, terminating some employ-
ees, or (in November 1992) eliminating a shift pursuant to
a decision by Julius Meerbaum.17In the past, Respondenthad not followed the practice of recalling employees whohad been terminated for the purpose of cutting labor costs(although see fn. 55, infra). On January 27, while Diaz was
on the production floor, Julius Meerbaum instructed him to
recall some of the employees who had been terminated on
January 26. Diaz or Marquez thereupon telephoned most of
the employees to be recalled, and told them to return to
work; as to the employees who had no telephones, Diaz ar-
ranged for them to be notified by fellow employees whom
he had telephoned.Respondent does not pay employees at overtime rates untilafter they have worked 40 hours a week, regardless of the
length of their workday. In January 1993, the plant had been
operating 4 days (40 hours) a week. Diaz credibly testified
before me that when the plant resumed production in Feb-
ruary 1993, it operated 5 or 6 days (50 or 60 hours) a week.
When the plant resumed production, Respondent speeded up
some of the machines that it put back into operation.18In ad-dition, Respondent speeded up its labeling process by begin-
ning for the first time to label its cartons by means of a la-
beling machine, which Julius Meerbaum had purchased some
time earlier but that had never been put into operation, rather
than by hand. Julius Meerbaum testified at the March 10 rep-
resentation case hearing that although he could not testify as
to how much production per week or per month Respondent
was then putting out, it was almost the same as it had been
before the January 26 terminations. Sabin testified before me
that so far as he knew, there were no orders that Respondent
had received at that time that were not produced during Feb-
ruary 1993.Before January 26, all five of Respondent's ovens wereoperating. Diaz testified that before January 26, four employ-
ees were working on these ovens; Sabin testified at the rep-
resentation case hearing that before January 26, five employ-
ees were working on these ovens; and Julius Meerbaum testi-
fied that before January 26, six or seven employees were
working on these ovens. Diaz testified that Julius Meerbaum
instructed him on January 27 to run two ovens; Julius
Meerbaum testified that after January 26, Respondent oper-
ated three ovens. Diaz testified that he brought back one, or
at the most two, employees to run two ovens; Julius
Meerbaum testified that two people were brought back to run
three ovens; and Sabin testified at the March 10 representa-
tion case hearing that two employees were running three
ovens.As to how the individuals to be recalled were selected,Diaz testified before me that Julius Meerbaum told him
which machines and how many were to be operated when
the plant resumed operations, told him to bring back the
number (which Meerbaum did not specify) necessary to op-
erate each of these machines, and told Diaz to bring back the
employees who knew the work the best and were the most
efficient; and that once Diaz received these instructions, it
was he who decided how many and which people to bring
back (see infra, fn. 19). On July 19, 1994, however, at the
outset of the hearing before me, Respondent's counsel stated
that Julius Meerbaum had decided ``by himself'' which em-
ployees would be recalled. Similarly, the posthearing brief of 7INTERSWEET, INC.19In purported support of this claim, counsel refers to p. 189 ofthe transcript. At pp. 189±190, Diaz testified in part:Q. [By the General Counsel] ... you picked the one person
to bring back [to run the ovens]?A. Correct, yes.
Q. And nobody told you which one to bring back?
A. No, [Julius Meerbaum] just said to me to bring back theperson who knows the most that he needs to know to work the
ovens and that was the person who knew the most.....
Q. So Julius did give you some instructions as to which peo-ple he wanted you to bring back, is that correct?A. Not specifically no, but he said to me bring in the peoplewho know the work the best, the most efficient and those are
the ones I brought.Q. Once you had these instructions from Julius them you de-cided which people to bring back?A. Correct.20When asked who was involved in telling the people to comeback to work, Sabin testified before me, ``I think Jose [Diaz], I
mean Julius told Jose who to bring back.''21When he testified before me in July 1994, PatinÄo testified thathe did not remember whether any other member of management was
present when he received his check from Sabin.22This finding is based on PatinÄo's testimony before me and atthe representation case hearing. At the representation case hearing,
Sabin testified that PatinÄo asked when the employees would be ableto come back to work but denied telling PatinÄo that Sabin would callhim back. During the hearing before me, Sabin was not asked about
this conversation; in any event, he impressed me as generally a less
honest witness than PatinÄo.23The quoted material is included in G.C. Exh. 17, which consistsof excerpts from that position letter. The General Counsel's
posthearing brief renews his hearing objection, on hearsay grounds,
to the receipt of R. Exh. 13, which is the entire position letter. This
latter document was offered and received to show the context of
G.C. Exh. 17, and was not offered or received to establish the truth
of the matter asserted. I adhere to my action at the hearing in receiv-
ing R. Exh. 13 for this limited purpose. I have based no findings
on the portions of the exhibit that are not included in G.C. Exh. 17.
Moreover, I perceive nothing in R. Exh. 13 that either augments or
detracts from the weight properly attributable to the variation be-
tween this position statement and the testimony, much of it from Re-
spondent's management.Respondent's counsel states (p. 7), ``Julius alone made thedecision regarding which employees would be kept to run the
plant.''19Moreover, Julius Meerbaum testified before me andat the representation case hearing that it was he, himself,
who selected the employees who were asked to come back
to work, and that he selected those who in his opinion were
the most efficient (mostly, the employees with the longest
period of service). Meerbaum testified at the representation
case hearing that he identified these employees to Diaz on
January 27 when Meerbaum saw two or three employees
working to finish up what was on the floor and saw the oth-
ers when they came to the plant on that day for their pay-
checks; according to Meerbaum, he knew some of these em-
ployees by name and recognized others by their faces.
Meerbaum's testimony aside, there is no evidence that he
saw any of the employees when they came back on January
27 for their paychecks. Moreover, Diaz testified that none of
the employees who came to the plant that day to pick up
their checks came into the production area; that he did not
see any employees that day except two (Alanius and, per-
haps, Sergio Roman) who worked on January 27; that Diaz
did not see Julius Meerbaum that day until after the employ-
ees had been given their checks; and that Diaz was on the
production floor when Julius Meerbaum told him about the
people that he wanted Diaz to bring back to work. Further-
more, Sabin, who physically gave out the checks, testified
that Julius Meerbaum did not give such instructions to Diaz
in Sabin's presence.20Employee Rivera, who was hired byRespondent after Julius Meerbaum had moved to Florida and
who was called back to work by Diaz and John Meerbaum
effective about February 1, credibly testified that nobody else
was present when Sabin gave him his check. Similarly, em-
ployee Serafino PatinÄo testified at the March 1993 represen-tation case hearing, in effect, that Julius Meerbaum was not
present when Sabin gave PatinÄo his check.21At this time,PatinÄo, who speaks a little English, asked Sabin in Englishwhen there would be more work. Sabin replied in Englishthat he did not know, that sales were low, and that Respond-ent would call PatinÄoÐwho, however, was never recalled.22On July 7, 1993, about 3 months after the representationcase hearing and about a year prior to the unfair labor prac-
tice case hearing before me, Respondent's counsel submitted
to the Board's Regional Office a statement of position that
read in part as follows (emphasis in original):23On Wednesday January 27, 1993 the production em-ployees came to the plant to pick up their last pay-
checks. At that time, Meerbaum stood next to the plant
supervisor, Jose Diaz, and told Diaz which employees
to hire back. Diaz did not offer comments, and instead,he simply took down the names of the people that
Meerbaum wished to rehire. Employees who were not
rehired at the time were not put on a preferred list. In-stead, Meerbaum decided that if and when new employ-
ees were hired, he would have them trained by those
employees that he had retained. The Company started
operations with thirteen employees on February 2, 1993
[cf. infra, fn. 26 and attached text].In making his hiring decisions, Meerbaum relied onhis own personal knowledge of the employees. Even
though he did not know the [employees'] names,
Meerbaum knew their faces, and he had observed them
working. Based on his years of experience, Meerbaum
felt he was best able to judge which employees the
Company should retain. Because Meerbaum's knowl-
edge of the employees came from Meerbaum's rel-
atively infrequent observation of the plant, most of the
employees retained were those who had been with the
Company for many years. For example, Sergio Doman
[presumably referring to Sergio Roman], Isaias
Alavious [presumably referring to Isaias Alanius] and
Teresa Cisnerous [sic] had all worked for Intersweet for
approximately ten (10) years.The decisions were not, however, based strictly onseniority. Instead, Meerbaum retained employees who
impressed him when he observed the plant's operations.
For example, Gracielo [sic] Salgado had impressed
Meerbaum with her skills as a ``packer.'' Thus even
though Salgado had been with the Company for less 8DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
24This document, prepared by company counsel, contains the onlyrecord evidence as to why Salgado was retained. Julius Meerbaum
was not asked about her.25The employees recalled effective on or before February 2, 1993,included Adam Martinez (hired in June 1988); Ismael Moran (hired
in Oct. 1988); and Fermin Rivera (hired in June 1988). The employ-
ees rehired thereafter included Rosa Linda Ruiz (hired in 1992, re-
hired in May 1993). Antonio Vinces, who was rehired before March
10, 1993, had been most recently hired in 1992, but had previously
worked for Respondent for a total of about 9 years.26Isaias Alanius, Teresa Cisneros, Antonia Delgado, Adam Mar-tinez, Ismael Moran, Fermin Rivera, Sergio Roman, Graciela
Salgado, Flavio Vasquez, and Bobby L. Watkins.27On February 9 or 10, Sabin inserted on his worksheet the nota-tion ``terminated'' after the names of each of the employees listed
in Conclusion of Law 5, plus Vinces and Rosa Linda Ruiz. Jt. Exh.
1 in the representation case record shows that Vinces was rehired
before March 10. Respondent's payroll record for March 20, 1993,
which is based on information given by Sabin to the payroll service
no later than about March 23, states as to Vinces, ``Hired 8/17/92,
Last Raise 1/26/93.''28My finding that these decisions were made by Julius Meerbaumis based on Sabin's testimony. Although in November 1994 John
Meerbaum testified as a witness for Respondent that the decision to
hire and to advertise was made by him, as an adverse witness called
by the General Counsel he testified in July 1994 that he had no role
in hiring new employees, or in how many or whom to hire.29On April 15, 1993, however, a help-wanted advertisement byRespondent was run in a Spanish-language newspaper.30John Meerbaum testified that he did not recall whether he askedthe newspaper to translate the advertisement, whose wording he gave
to the newspaper in English, into Polish. The newspaper contains
classified advertisements in English as well as Polish.than two years, Meerbaum retained her.24Aside fromSalgado, all the employees retained had at least five
years of service.25Ten employees were recalled to work effective on or be-fore February 2.26Of these 10, 2 (Rivera and Roman) hadsigned union cards. Of these 10, 9 were the senior employees
on the payroll. Graciela Salgado, however, who did not sign
a card, was junior to six employees (all but Francisca Gomez
being card signers) who were terminated and never rehired;
there is no specific probative evidence as to Respondent's
reasons for retaining Salgado rather than an employee senior
to her (see supra, fn. 24). Thereafter, but before the represen-
tation case hearing on March 10, Respondent rehired two
more employees who had been terminated on January 26 but
had not signed union cardsÐAntonio Vinces and Carmen
Garcia; Garcia's termination was not connected with theplant shutdown (see supra, part II,C), and she had not ac-
tively worked for Respondent since taking time off (because
of pregnancy) a month before the union organizing drive
began. Garcia worked 40 hours during the 2-week pay period
ending February 6, 1993, a period which includes the date
of the January 26 terminations; Respondent's payroll records
for the 2-week pay period ending March 20, 1993, state as
to her, ``HiredÐ12/14/88, Last RaiseÐ1/23/93.'' Blanca
Ruiz, who had been absent because of pregnancy during a
period which included January 26 and who never signed a
union card, was returned to work on February 15.27RosaLinda Ruiz, who had signed a card, was rehired on May 4,
1993, after the election eligibility date and, probably, after
the Union had withdrawn its petition; the record fails to
show whether she, or anyone else who had been terminated
on January 26 and not recalled by March 10, affirmatively
applied for a job with Respondent after being terminated. So
far as the record shows, none of the 18 remaining employees
who were terminated on January 26, 1993, was ever offered
a job by Respondent. The names of these 18 employees are
listed, infra, in Conclusion of Law 5. All of these 18 except
Francisca Gomez and Roberto Marquez had signed union
cards.During the first week in February, a job applicant askedDiaz whether the employees terminated on January 26 hadbeen fired because of the Union. Diaz replied, ``[W]hatunion [?] I don't know anything about a union.''On February 22, 1993, the Acting Regional Directorissued a notice of hearing which set the representation case
hearing for March 10, 1993. Toward the close of that hear-
ing, which lasted 1 day, union counsel stated on the record
that the Union ``may well not wish to proceed if the Director
finds that all or most of the [unrecalled employees separated
on January 26] are not eligible'' to vote. At that hearing,
when Julius Meerbaum was asked whether he planned to hire
any employees ``during this year,'' he replied, ``Hopefully,
the business will need it. I pray for it. ... But I certainly

wouldn't need that many people to get [the current] produc-
tion.'' When asked where he would get additional employees
if he needed them, he testified, ``They come through the
door. ... Every day, there are people asking for jobs.''

Rather similarly, Sabin testified at the March 10 representa-
tion case hearing that Respondent obtains new employees
from people who ``walk in the door.'' Several days before
March 11, however, Julius Meerbaum (the only member of
management who was able to speak Polish) decided that Re-
spondent needed more people and should advertise therefor
in the Polish Daily News, a Polish-language newspaper.28When asked why help wanted advertisements were put in aPolish-language newspaper, John Meerbaum replied that
Marquez and Diaz had told him that no applicants had come
in, and that a Polish newspaper was chosen ``Because the
Mexican people just wanted to come to the door. We had
Polish people before.''29John Meerbaum placed Respond-ent's order for this help-wanted advertisement on March 11,
the day after the representation case hearing; the order stated
that the advertisement was to run between March 15 and 19,
inclusive. The advertisement was printed in the Polish lan-
guage.30A Polish applicant (Andrzej Rosinski) started towork for Respondent on March 17, and another (Jaroslaw
Dombrowski) started on March 18. They worked for Re-
spondent for 4 and 3 days, respectively; Diaz (who testified
through a Spanish-English interpreter) testified that the Pol-
ish applicants ``spoke a little bit of English or they would
bring someone who spoke English to fill out the application
and I was there with them.'' Between March 17 and 19, 11
employees of Mexican descent, who had never before
worked for Respondent, started to work there. Julius
Meerbaum testified that the hiring between March 17 and 19
brought Respondent's complement back up near the number
that Respondent had had on January 26.On March 22, 1993, the Regional Director issued her De-cision and Direction of Election in the production and main-
tenance unit that is described, infra, in Conclusion of Law
3, and to whose appropriateness the parties stipulated before 9INTERSWEET, INC.31Both of the brand new employees who were hired on Friday,March 26, worked 18 hours of overtime during the 2-week pay pe-
riod that began on Sunday, March 21, and ended on Saturday, April
3. Of the 9 brand new employees who were hired between April 5
and 12, 1993, all but two (Eulalia Carreto and Aracelli Perez)
worked overtime during the 2-week pay period that ended on April
17, the amounts ranging between 10 hours (Julia Ortega) and 34
hours (Ozuma Belen).32Six employees were terminated between April 3 and 17.33Marquez was called by the General Counsel as an adverse wit-ness under the Fed.R.Evid. 611(c). Respondent's counsel neither
asked Marquez any questions at that time, nor called him as a wit-
ness.34Diaz' gross pay for 1992, including a May 1992 raise, exceeded$48,000. His gross pay for that year exceeded that of everyone else
on the payroll except Julius Meerbaum and Sabin. Diaz' hourly rate
in 1993 was the same as in 1992 after the May 1992 raise.35The other, if any, was Rosa Linda Ruiz. The record fails toshow whether she was still in Respondent's employ as of October
1994.36For this reason, the hearing stood in recess between July 22 andOctober 5, 1994.37On that date, Roman had reported for work at Respondent'splant in Skokie, Illinois. Later that morning, he agreed to come to
the hearing room in downtown Chicago, Illinois, if someone would
pick him up. This errand was jointly performed by representatives
of Respondent and the Union, and at 1:30 p.m. he did in fact show
up and testify.Respondent's response to the General Counsel's motion to strikeportions of Respondent's posthearing brief accepts the representation
in that motion that on that date, the General Counsel spoke to
Roman on only one occasion. Accordingly, I perceive no reason to
grant the General Counsel's motion to strike Respondent's assertion,
in its January 1995 brief, that on October 5, 1994, the GeneralCounsel had ``repeated phone conversations'' with Roman.38I attribute to this fear his obviously untruthful statements, to-ward the beginning of his testimony, that after the January 26 termi-Continuedme and at the representation case hearing. The Regional Di-rector there found that the employees who had been laid off
in January 1993 and had not been rehired thereafter were not
eligible to vote, on the ground that they did not possess a
reasonable expectancy of recall. The Direction of Election
was issued on a printed form that included a statement that
unit employees who were employed during the payroll period
immediately preceding the date of the decisionÐthat is, dur-
ing the payroll period ending March 20Ðwere eligible to
vote. The Board's Rules afforded the Union 14 days to re-
quest a Board review of this Direction of Election (Sec.
102.67(b)). So far as the instant record shows, no such re-
quest was ever filed.Between March 26 and April 12, inclusive, 1993, Re-spondent hired 15 new production employees, each at the
Fair Labor Standards Act statutory minimum of $4.25 an
hour. At least when first employed, most of them worked
substantial amounts of overtime.31About April 13, 1993, Re-spondent placed a help wanted advertisement to run on April
16 in La Raza, a Spanish-language newspaper. Between
April 14 and 16, inclusive, Respondent hired three more em-
ployees, all of whom likely came from Mexico.32As ofApril 17, Respondent's production and maintenance com-
plement consisted of about 37 employees. The Union with-
drew its representation petition on a date not shown by the
instant record and, on June 9, 1993, filed its initial charge
herein.F. The Alleged Independent Violations ofSection8(a)(1)
The complaint alleges that on various occasions betweenabout January 1993 and about March 1993, Respondent vio-
lated Section 8(a)(1) of the Act through statements allegedly
made by admitted Supervisor Diaz. As a witness for Re-
spondent, Diaz denied most of these statements. As noted
infra, each of the two witnesses who attributed these alleged
statements to Diaz testified that some of them were made in
the presence of admitted Supervisor Marquez, who at the
time of the hearing was still working for Respondent as a su-
pervisor but was not directly asked about these alleged state-
ments (see infra, fn. 46).33At the time Diaz testified, he had a substantial motive totestify favorably to Respondent. Diaz had been working for
Respondent for 14 or 15 years, the last 4 of them as a super-
visor, and was one of the highest paid individuals on Re-
spondent's payroll even though his primary language isSpanish and he elected to testify through a Spanish-Englishinterpreter.34On the other hand, some of the alleged unlawful state-ments by Diaz were testified to by a witness, employee Ser-
gio Roman, who also evinced strong motives for testifying
as favorably as possible to Respondent. When Roman testi-
fied on October 5, 1994, he was one of the at most two card
signers on Respondent's current payroll who had been work-
ing for Respondent on January 26, 1993, the day of the al-
legedly unlawful termination of the entire work force.35Hefailed to comply with a served subpoena that called for his
appearance in July 1994,36although he was working at Re-spondent's plant on that date; and initially failed to appear
before me pursuant to an order by the United States District
Court requiring him to appear at 9:30 a.m. on October 5,
1994.37In May 1993, Roman had expressed reluctance togive an affidavit to Board Agent William Belkov, on the
ground that Roman did not want to lose his job; at that time,
Belkov had told him that he had a right to give an affidavit
and not be afraid, that Respondent could not hold it against
him under the law and could not take any action against him
under the law for doing so, and that if Respondent did this
it would be a violation of the Act. The statements that this
affidavit and Roman's testimony attributed to Diaz, if in fact
made, implied that Respondent had terminated all of the em-
ployees (including Roman) on January 26, 1993, because of
the Union, and represented that because of the Union Re-
spondent would not take back the employees who (unlike
him) had not been rehired thereafter. Roman testified in the
afternoon of October 5, 1994, that he had failed to appear
that morning, as required by the District Court's order, be-
cause of fear; and he evasively testified that he did not know
why he was afraid. His demeanor when testifying showed
that he was little short of panic-stricken. I infer that his fear
of testifying was mostly, if indeed not entirely, due to fear
that Respondent would terminate him if it was displeased
with his testimony, or if Respondent learned from his testi-
mony that he had made statements to NLRB agents that dis-
pleased Respondent.38In attacking Roman's credibility, Re- 10DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
nations he never saw any of the terminated employees back at work.Although I do not question the accuracy of the rather sketchy ac-
count in Respondent's brief (p. 33 fn. 30) about the assurances that
I requested Respondent to give Roman, the conversations thus re-
ferred to occurred off the record.39In April 1993, a month before Roman signed his affidavit forthe Board, he had told Diaz that Roman would move from Chicago
to Oregon unless Diaz gave him a raise, which Roman did not re-
ceive.40The affidavit is in English and was translated for him into Span-ish before he signed it. Roman speaks little or no English.41He never filed a charge based on this discharge. The case num-ber on his prehearing affidavit, which he executed before the Union
filed the charge underlying the instant case, shows that this affidavit
was given in connection with an earlier unfair labor practice charge
as to which the identity of the Charging Party, and the ultimate dis-
position, are not shown by the record. Although he never told the
Union about Diaz' alleged unlawful statements until after being dis-
charged, Rivera's sole prior contact with the Union had been the
execution of a union card in Respondent's parking lot at the behest
of fellow employee PatinÄo, from whom Rivera obtained the tele-phone number of Union Organizer Lopez after being discharged.42He printed his name, in accordance with his custom in executingdocuments. His printed ``signature'' also appears on his prehearing
affidavit.43Respondent challenges Rivera's credibility partly on the groundthat on cross-examination he gave the ``inherently improbable'' testi-
mony that, out of the 12 employees who were working in February
1993, 3 (including himself) were full-time forklift (jeep) drivers.
However, on redirect he testified that all three of them also per-
formed other work.44This date is shown by PatinÄo's testimony that it was signedabout a day before the union meeting at Wendy's, and by Lopez'
testimony that this meeting was held on January 12. A Board date-
stamp on the card shows that the Board received it on January 23.45Rivera initially testified that on direct examination that this con-versation occurred ``A week after, when I came back, when I came
back to work.'' When he so testified, both company counsel and I
inferred that Rivera was referring to his return to work in February1993, after the January 26 termination of the entire unit. However,
such testimony is equally susceptible to the inference that Rivera
was referring to his return to work on January 4, 1993, following
the customary 2-week plant shutdown during the holidays. More-
over, after the General Counsel showed Rivera his prehearing affida-
vit to refresh his recollection, which affidavit dates this conversation
as having occurred ``[s]ometime before the employees were termi-
nated in January, 1993,'' he testified that the conversation occurred
before the January 26 shutdown. When asked on cross-examination
why he was now sure that the conversation occurred before the Janu-
ary 26 shutdown, he testified that when Diaz asked him this ques-
tion, the employees who were permanently terminated with the Janu-
ary 26 shutdown were working in their areas.spondent points to portions of his testimony in which he atleast allegedly overstated the number of employees who
worked on wrapping machines, the number of wrapping ma-
chines in operation, and his ability to observe employees
who work on other machines. Also, Respondent contends
that his credibility is impeached because his testimony alleg-
edly exaggerates his responsibility in connection with other
employees. However, such at least alleged deficiencies in his
testimony suggest (at most) unwarranted self-importance, or
deficiencies in recollection or in ability to describe events ac-
curately, and do not evince any tendency to invent incidents
out of whole cloth. Moreover, nothing in the record suggests
that Roman misunderstood, or failed accurately to remember,
conversations in Spanish between Marquez and Diaz, or be-
tween Diaz and himself. Rather, Respondent chose not to ask
Marquez about the matter, and relies solely on blanket deni-
als by Diaz that the conversations testified to by Roman oc-
curred at all.Accordingly, although Roman stands to receive a fewdays' backpay if the General Counsel fully prevails, and al-
though there is some evidence that he thinks Respondent is
underpaying him,39to the extent that his testimony obviouslyserved to assist the Union, I find such testimony to have
been wholly honest. Further, although much of his testimony
was given after he was read (through a Spanish-English in-
terpreter) his prehearing affidavit to refresh his recollection,40and some of this testimony merely consisted of reaffirming
portions of his affidavit after they had been read to him, I
infer that he required prompting out of fear rather than out
of an uncertain recollection.The other witness who testified to Diaz' alleged unlawfulstatements was Fermin Rivera, who was angry at the Com-
pany because he believed his April 1993 discharge, for rea-
sons not claimed to violate the Act, to be unjust.41In addi-tion, he stands to gain several days' backpay should the Gen-
eral Counsel prevail in his claim that the January 1993 termi-
nations were unlawful. Moreover, although Rivera himself
did insert his name in the blank calling for the employee's
signature on a union card,42his testimony that he himselfalso made other entries on his card, that he signed it on Jan-uary 10 (a Sunday), and that the January 10 date was written
by PatinÄo, is refuted by the fact that all of the other entriesare made in a different colored ink and in a different hand
from his ``signature,'' by PatinÄo's credible testimony that Ri-vera returned the card to PatinÄo on a weekday a day or sobefore the union meeting at Wendy's (held on January 12)
with only Rivera's ``signature'' on it, and by Lopez' credible
testimony that she inserted the remaining entries on the card
(Rivera's name in the space calling for the employee's print-
ed signature, his address, and the erroneous January 10
date).43However, some of Rivera's testimony as to Diaz' re-marks is indirectly corroborated by Roman, who attributed
rather similar remarks to Diaz on other occasions. Moreover,
as previously noted, Respondent did not ask Supervisor
Marquez about certain remarks that (according to Rivera)
were made by Diaz in Marquez' presence.For the foregoing reasons and after considering the wit-nesses' demeanor, and notwithstanding Diaz' denials, I find
as follows:1. I credit the following testimony by Rivera: After hesigned his union card about January 11, 1993,44and beforethe January 26 shutdown,45when he and Diaz were on theproduction line, Diaz asked him if he knew about the Union,
to which Rivera untruthfully replied no.In view of this conduct by Diaz before the January 26shutdown, as shown by the credited testimony, I do not cred-
it Diaz' testimony that he did not learn about the Union's or-
ganizing drive until after January 26.2. Rivera testified on cross-examination that after he re-turned to work following the terminations, he asked Diaz
why he did not bring back the old people instead of hiring
new ones from outside, and that Diaz replied that people
were never going to come back because of the Union (see
p. 293, LL. 18; p. 296, LL. 3; p. 305, LL. 10±12). As to
this alleged conversation, Diaz' entire testimony was as fol-
lows: 11INTERSWEET, INC.46Rivera initially testified that this conversation occurred about aweek after his return to work following the mass termination; his
prehearing affidavit dates this conversation as a week or two after
his return. However, both his testimony and his affidavit attach this
conversation to a day after Respondent started hiring people, activity
that (Respondent's records show) began in mid-March. Accordingly,
I conclude that the Diaz±Marquez conversation occurred in mid-
March. As an adverse witness for the General Counsel, Marquez re-
luctantly testified that he learned about the Union a ``Couple of
weeks maybe, a couple of days [after the January 26 terminations].
I can't remember exactly when they mentioned [or] where it was
that I heard about it,'' but that he talked to Diaz about the Union
or Diaz told him about it. Marquez went on to testify that he never
``really'' talked to Diaz about why the old employees were not
brought back. This testimony aside, Marquez was not asked about
this conversation. To the extent that such testimony by Marquez may
constitute a denial, for demeanor reasons I credit Rivera.47Rivera was not asked about this conversation. However, Romanattached Rivera's presence to a remark by Diaz that would have lit-
tle significance to someone who did not hear the question that
prompted it.Q. [By Respondent's counsel] Mr. Rivera states thathe said to you that you should bring in some of the old
people to help him train the people who were working
there and didn't know. He says your response was,
``No, because they were with their damn union.''A. No.
Q. Did this conversation occur?
A. No, sir.If the foregoing testimony constituted all the record testi-mony as to this incident, I would feel virtually compelled to
credit Rivera, because the conversation denied by Diaz was
not the conversation as it was described by Rivera on cross-
examination. Moreover, Respondent's brief (pp. 28±29) states
that Rivera's request to Diaz as described by Rivera on
cross-examination was ``entirely different'' from Rivera's re-
quest as described by him on direct examination and as in-
cluded in company counsel's description to Diaz of Rivera's
testimonyÐnamely, that Diaz ``should bring in some of the
old people, the old employees to help me to train the people
who were there and who didn't know.'' I credit Diaz' testi-
mony to the extent that he denied the direct testimony of Ri-
vera described in the preceding sentence. However, Diaz did
not deny that Rivera asked him why he did not hire the old
employees instead of the new ones, nor did Diaz testify
about his response to this question. Accordingly, I credit the
testimony by Rivera on cross-examination as summarized in
the first sentence of this paragraph. From the content of this
conversation, I infer that it took place after Respondentbegan to hire brand new employees, action which (Respond-
ent's record show) began on March 17.3. I credit the following testimony by Rivera: After Re-spondent began to hire new employees (action that began in
mid-March, according to Respondent's payroll records), he
heard a conversation between Marquez and Diaz during
which Marquez told Diaz that it would be a good idea to
bring in some of the old employees to help train the new em-
ployees; to which Diaz replied, ``[N]o, they were not coming
back here to work because they were in the Union.''46Atthis time, Marquez and Diaz were facing Rivera, and in a po-
sition where they could see him.Respondent contends that this conversation could not havetaken place, on the ground that allegedly there is no area in
the plant that answers Rivera's description of the area where
this conversation took place, nor any table in the plant which
answers his description of the table at which the two super-visors were sitting at that time. Rivera testified that he heardthis conversation where he was not near any machinery or
equipment and he had stopped his forklift in order to unload
cookies which ``we would carry ... bring'' to the cutting

machine, the machines ``were a little bit further away''; I see
nothing in this testimony that is inconsistent with Diaz' testi-
mony that there is no area in the plant where cookies are cut
but where there is no machinery or equipment. Rivera further
testified that during the conversation, the two supervisors
were sitting at a table that was 25 to 50 feet from the nearest
piece of machinery and whose dimensions were about 4 by
6 feet; as to the function of this table, he described it as
``where you put things like labels, or boxes, or you make
boxes. It is not a table for production. It is a table where you
would put things like boxes.'' The tables described by Diaz
as near to the machinery are smaller (3-1/2 by 4 feet) than
the table described by Rivera; Diaz' testimony about the pro-
duction process is in no way inconsistent with Rivera's testi-
mony that the boxes were put on the larger table after they
had been filled with wrapped cookies and sealed; and the
representation case record shows that until February 1993, la-
bels had been hand placed on the boxes. Accordingly, and
for demeanor reasons, I do not accept Diaz' testimony that
during the period where this conversation occurred, the plantdid not contain any tables in a location like that described
by Rivera.4. I credit the following testimony by Roman: After thenewly hired Mexicans had been working at the plant for a
little while (Respondent's records show that these new hires
began work about March 17), their perceived mistakes led
Roman to tell Diaz that they did not know how to work, and
that Diaz should call back the old employees who did not
work there any more, to which Diaz replied, ``That they
weren't going to call them back again because of the
Union.''Moreover, in view of the credible testimony regardingDiaz' remarks to Marquez, and for demeanor reasons, I do
not credit Diaz' testimony that he was never told that he
could not rehire any of those people that were terminated on
January 26, 1993.In addition, I credit the following testimony by SergioRoman: Two or three weeks after the January 26 shutdown,
as he was approaching a point where Diaz was conversing
with Marquez, Roman heard Diaz tell Marquez in Spanish
that the employees were all ``pendejos'' (a word that the in-
terpreter of Roman's Spanish-language testimony stated
could signify either ``idiots'' or ``mean people'') because
Respondent knew everything about who was involved with
the Union. After Diaz and Marquez had separated, Roman
approached Diaz; asked him why Respondent had terminated
employees; and said that that was ``not fair.'' Diaz replied
(in the presence of employee Rivera, who had come into the
area) that ``the Union wasn't good for the Company, it
wouldn't benefit them.''47The complaint does not allege thatthese remarks by Diaz to Roman violated the Act. 12DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
48``The Board and the courts have long recognized that a dis-proportion in the percentage of layoff as between union adherents
and others is persuasive evidence of discrimination.'' San AngeloPacking Co., 163 NLRB 842, 846 (1967), citing cases. See alsoHurst Performance, Inc., 242 NLRB 121, 128 (1979).49Actually, their paychecks for the pay period that had ended dur-ing the week preceding the terminations.G. Analysis and Conclusions1. The allegedly unlawful terminations and failuretoreinstate
The evidence that I have credited up to this point showsas follows: In late November 1992, Respondent's employees
began to engage in a union organizing campaign during
which, by January 26, 1993, 19 of Respondent's 31 employ-
ees in an appropriate unit signed cards authorizing the Union
to represent them. Within the 2-week period before January
26, Foreman Diaz asked employee Rivera if he knew about
the Union, to which Rivera replied no even though he had
signed a union card. Although management testified that Ju-
lius Meerbaum had been saying (during a period of years
which included 1992) that Respondent was overstaffed, be-
tween January 4 and 18, 1993, Respondent hired three new
employees. On Tuesday, January 26, Respondent's owner,
Julius Meerbaum, telephoned his son-in-law Sabin, who was
Respondent's top-ranking day-to-day manager, at 7 a.m. Sa-
bin's time. After a series of telephone conversations between
the two men that morning, Meerbaum used his car phone, en
route to the Palm Beach Airport to catch a 12:40 p.m. (Flor-
ida time) plane to Chicago, to instruct Sabin to shutdown the
plant at once. Sabin thereupon relayed these instructions to
Supervisors Diaz and Marquez, who complied even though
this required the shutdown of machines a few minutes before
the lunchbreak while they were in the process of mixing,
baking, and packing Respondent's wafers. About February 1,
Respondent resumed operations with only 10 of the 30 em-
ployees who had been separated in midproduction just before
lunch on January 26, but with a workweek increased by 25
to 50 percent at overtime rates. Later that same week, Re-
spondent added to its active work force an 11th employee
(Carmen Garcia) who because of pregnancy had not actively
worked for Respondent since before the union drive began,
and who had not signed a union card. About a week later,
Respondent added to its active work force a 12th employee
(Blanca Ruiz) who because of pregnancy had not been ac-
tively working for Respondent, and who had not signed a
union card. Of the 10 recalled employees who had been sep-
arated in connection with the plant shutdown, 2 had signed
union cards; of the 20 who were not recalled by February
2, 16 had signed union cards; of the 2 rehired thereafter, 1
had signed a union card.48About mid-February, ForemanDiaz told Foreman Marquez that Respondent knew every-
thing about who was involved with the Union; and upon Ro-
man's inquiry about why the employees had been terminated,
at least implied that this action had been taken because of
the Union (``the Union wasn't good for the Company, it
wouldn't benefit them'').About 2 days before the March 10 representation casehearing, Julius Meerbaum decided to place a help-wanted ad-
vertisement in a Polish-language newspaper, although he was
the only member of Respondent's management who spoke
Polish, lived about 1200 miles from Respondent's plant, and
was present at the plant on only a part-time basis. At thatrepresentation case hearing, Respondent contended that theunrecalled separated employees were ineligible to vote be-
cause Respondent's alleged plan not to hire any more em-
ployees (together with other evidence) meant that the
unrecalled employees had no reasonable expectation of future
employment. Also at that hearing, the Union stated that if
Respondent's contention in this respect was accepted in the
Regional Director's Decision and Direction of Election, the
Union might withdraw its petition. Within a week after the
representation case hearing, Respondent began to hire new
employees (one or two of whom may have been unable to
speak any language other than Polish); about 11 of these new
hires occurred before the eligibility date specified in the Re-
gional Director's March 22 Direction of Election. After the
Regional Director found ineligible the unrecalled employees
who had been separated on January 26, the Union did indeed
withdraw its petition.After Respondent began to hire new employees, ForemanMarquez suggested to Foreman Diaz that some of the old
employees be brought back to help train the new employees,
to which Diaz replied no, they were not coming back be-
cause they were in the Union. In addition, when employees
Roman and Rivera suggested that the old employees should
be called back to work, Diaz replied that because of the
Union, this would not be done. Such explanations by Diaz
constituted ``an outright confession of unlawful discrimina-
tion [, which] eliminated any question concerning ... other

causes suggested'' (L'Eggs Products v. NLRB, 619 F.2d1337, 1343 (9th Cir. 1980)). Between March 17 and April
16, 1993, Respondent hired 31 unit employees who had
never worked for it before. Of the 30 employees separated
in connection with the plant shutdown on January 26, 1993,
18 were never recalled or rehired; these unrecalled 18 in-
cluded all but 3 of the card signers, and only 2 employees
(Gomez and Roberto Marquez) who had not signed a card.The foregoing evidence shows, prima facie, that Respond-ent's action in failing to recall 18 of the employees separated
on January 26 was motivated, at least in part, by a desire to
keep Respondent's plant nonunion. Other record evidence
lends support to this conclusion. Thus, members of Respond-
ent's management gave mutually inconsistent testimony
about who selected the individual employees to recall: Diaz
testified before me that it was he who made this selection,
whereas Julius Meerbaum and Sabin testified before me and
at the representation case hearing that this selection was
made by Julius Meerbaum. Moreover, the record is inconsist-
ent with the July 1993 representations of Respondent's coun-
sel (whose opening statement, in July 1994, claimed that the
selection was made by Julius Meerbaum) as to the mechanics
of his alleged selection process. Consistent with Julius
Meerbaum's testimony at the representation case hearing that
he did not know the names of many of the employees al-
though he knew their faces, counsel represented in July 1993
that when the employees came to the plant on January 27 to
pick up their ``last'' paychecks,49Meerbaum stood next toDiaz and told him which employees to hire back. However,
not only did Julius Meerbaum fail to give any testimony to
this effect, but Diaz testified that on January 27, he did not
see any of the employees (except the two who were working 13INTERSWEET, INC.50At the representation case hearing, Julius Meerbaum testified, ineffect, that Respondent did not have any even tentative plans to hire
any more employees. Sabin testified at that hearing that he did not
know whether Respondent might have to hire some more people in
the next month or two; and that ``At this moment,'' he had no ex-
pectation of recalling any of the people whom Respondent had let
go in January.51John Meerbaum testified at this point that it was he who madethis decision; I have previously found that this decision was made
by Julius Meerbaum (supra, fn. 28 and attached text).52I so infer because Respondent's only pending help-wanted ad-vertisement was printed in Polish in a Polish-language newspaper.53Because Respondent's rehiring practices after February 2, 1993,constitute evidence of its unlawful motivation in shutting down the
plant on January 26 and selecting whom to rehire prior to February
2, I see no merit in Respondent's contention that such practices must
be disregarded because the complaint alleges an unlawful failure to
reinstate employees ``About February 2, 1993,'' and the charge al-
leges an unlawful failure to rehire ``On or about January 26, 1993.''in the plant that day), and did not see Julius Meerbaum untilafter the terminated employees had come to pick up their
checks. Furthermore, Sabin, who physically gave out the
checks on January 27, testified that he was not present at any
time when he heard Julius Meerbaum tell Diaz which of the
terminated employees to rehire. Also, two of the employ-
eesÐone who was rehired and one who was notÐcredibly
testified without specific contradiction that Julius Meerbaum
was not present when these employees received their checks
from Sabin. These inconsistencies and gaps in Respondent's
versions of who made the selection and how it was made
suggest that the selection was made on the basis of unlawful
considerations. Further doubt on Respondent's honesty of
purpose in selecting the number and identity of the employ-
ees to be recalled in early February 1993 is cast by the mu-
tual inconsistencies between the testimony of Julius
Meerbaum, Sabin, and Diaz about the number of employees
brought back to operate the ovens, the number of ovens op-
erated after they were brought back, and the number of em-
ployees who worked on the ovens before the terminations
(see supra, part II,E). Moreover, because Diaz was physically
present in the plant on a full-time basis whereas Julius
Meerbaum was present on only a part-time basis, because the
probative evidence fails to show how Julius Meerbaum (who
admittedly did not know all the employees' names) could
have had the opportunity on January 27 to advise Diaz whom
to recall, and for demeanor reasons, I credit Diaz' testimony
that it was he who made the selection, and do not credit the
testimony of Sabin and Julius Meerbaum otherwise.Further supporting the conclusion that the failure to recallthese 18 employees was motivated by a desire to keep the
Union out is the inconsistency between Respondent's rep-
resentation case testimony as to its hiring plans and Re-
spondent's actual conduct both before and after that hearing:
although Julius Meerbaum and Sabin gave representation
case testimony supporting Respondent's claim that the
unrecalled (and overwhelmingly prounion) employees were
ineligible to vote because Respondent's alleged plans not to
hire any more employees (together with other evidence)
meant that the separated employees had no reasonable ex-
pectancy of recall,50prior to the March 10 representationcase hearing Julius Meerbaum had decided that Respondent
needed more people and should advertise therefor in the Pol-
ish Daily News; this advertisement was placed on March 11
to run between March 15 and 19. Although Respondent con-
tends (Br. 9) that hiring was begun in mid-March because of
Respondent's decision to manufacture a new product
(Krunchkies, a confection consisting of Rice Krispies mixed
with marshmallows), John Meerbaum testified that Respond-
ent did not begin Krunchkie shipments until ``probably
July''; that Krunchkies were shipped within 2 weeks after
manufacture; that Respondent did not start full production of
Krunchkies until June or July; that Krunchkies are not made
without an order therefor; that ``[t]he finished product when
we had the packaging and everything ready to go was prob-ably in June''; that in May, Respondent was working on``the art work, the engravings, cylinders, [and] packaging
material''; that it was May when Respondent sent out sam-
ples, told its marketing representatives that the product was
coming, and asked them to solicit orders therefor; that Re-
spondent sold no Krunchkies at all in May; that the manufac-
ture (although not the packaging) of Krunchkies required ma-
chines entirely different from those used to manufacture Re-
spondent's current product of sugar wafers; that Respondent
did not start making Krunchkies at all until around the end
of March or early April; and that new employees could be
trained for Krunchkie production within 5 or 10 minutes.
Further, although John Meerbaum testified before me in 1994
that the decision was made about March 7, 1993, to run a
help-wanted advertisement because Diaz and Marquez had
told him that no applicants were coming in,51JuliusMeerbaum testified at the representation case hearing on
March 10, 1993, with some corroboration from Sabin, that
when Respondent did resume hiring, Respondent would get
additional employees by means of applicants who ``come
through the door. ... Every day, there are people asking for

jobs;'' and between March 17 and 19, 1993, 11 employees
of Mexican descent, who had never before worked for Re-
spondent, started to work there, inferentially as ``drop-ins.''52Moreover, Respondent's conduct in connection with its Pol-
ish Daily News help-wanted advertising is difficult to square
with any contention that Respondent had selected that news-
paper for a legitimate business reason rather than to obtain
new employees who for language reasons could not be solic-
ited for the Union by incumbent union employees or by the
union organizers who were then in charge of the drive at Re-
spondent's plant: Polish was not spoken by any member of
management who was at the plant on a day-to-day basis or
even (so far as the record shows) by anyone currently em-
ployed at the plant before the Polish Daily News advertise-
ments; and whether or not John Meerbaum anticipated when
ordering the advertisements that they would be printed in
Polish, there is no evidence that management sought to have
them changed to English during the 5-day period when they
ran, even though (according to Diaz) some of the Polish ap-
plicants knew so little English that they brought in someone
who spoke English to fill out their job applications.53When (as here) the General Counsel has shown by a pre-ponderance of the evidence that the employer's personnel ac-
tion was motivated in some part by its desire to impede pro-
tected activities, the employer can avoid being adjudicated a
violator of the Act only if it can prove by a preponderance
of the evidence that its actions were based on legitimate rea-
sons which, standing alone, would have induced the em-
ployer to take the same personnel action. NLRB v. Advance 14DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
54On March 10, 1993, Julius Meerbaum testified at the representa-tion case hearing that Respondent was then producing at almost the
same level as it had been producing before January 26. However,
he testified that he did not know how much per week or per month
the current production was. Moreover, as previously noted, a few
days before so testifying he had decided to hire more employees.55Sabin testified before me in October 1994 that Respondent hadnot called back to work any of the 10 employees who lost their jobs
when the second shift was shut down in November 1992, but that
he could not recall whether any of them had been rehired. At theMarch 1993 representation case hearing, Filiberto Varela, whose Jan-uary 1993 termination is attacked in the instant complaint, testified
that he had been laid off in November 1992, and had been recalled
about December 8, 1992, by means of a telephone call from
Marquez, who was not asked about this matter. Varela further testi-
fied at that hearing that four other employees, whom he did not
name, were laid off and brought back at the same time he was.
Moreover, at that hearing employees Bonifacia Brito and Martha
Haro, whose January 1993 terminations are likewise attacked in the
complaint, testified that they had been laid off in November 1991,
and recalled 2 weeks later by Diaz, who was not asked about this
matter. Further, at that hearing employee Serafin PatinÄo (whose Jan-uary 1993 termination is also attacked in the complaint) testified that
on an undisclosed date after June 1989, he had been laid off because
a machine broke down, and recalled after it was repaired. As to
Varela, Brito, Haro, and PatinÄo, their dates of hire as reflected inRespondent's payroll records precede the beginning of the layoff pe-
riods described in this footnote. Also, as discussed supra at fn. 8,
Respondent rehired employee Luna in January 1993 after having ter-
minated him in December 1992.56Neither Rivera nor Roman attended any union meetings. As ofFebruary 1993, only one other unit employee (Vasquez) was paid as
much as Roman. Vasquez and Roman were the senior employees in
the unit. Foreman Diaz testimonially described Roman as an em-
ployee who was experienced in his job and whom Diaz trusted a lot
because Roman always knew what he was doing.Transportation Co., 979 F.2d 569, 574 (7th Cir. 1992); PeterVitalie Co., 310 NLRB 865, 871 (1993). As to Respondent'sfailure to recall 18 of the employees separated on January
26, Respondent has failed to discharge its burden of proof.Thus, the record shows that upon resuming production onFebruary 2, Respondent increased the length of its workweek
by 25 to 50 percent (from 40 hours to 50 or 60 hours), al-
though all of the increased hours had to be paid at time and
a half. Moreover, the record is wholly silent as to the total
number of hours worked by Respondent's employees during
any pay period between the February 6 end of the 2-week
pay period that included the period of the plant shutdown,
and the 2-week pay period that ended on March 20, 1993,
during which February 6±March 20 period the number of
employees rose to approximately its level just before the Jan-
uary 26 terminations. This void is not filled by the evidence
that Respondent's sales were lower in January 1993 than in
December 1992, were lower in February 1993 than in Janu-ary 1993, and were higher in March 1993 than in January
1993 (although lower than in December 1992). As to the
level of the employee complement, these sales figures could
have significance only on the assumption that Respondent
adjusted that complement in relatively quick response to
fluctuations in the level of orders. However, both Julius
Meerbaum and Sabin testified that Respondent does not keep
records that at any point before the end of the month total
sales or orders so far that month, or show whether the cur-
rent month has so far been good or bad; and that Respondent
does not project sales.54Moreover, the evidence shows that Respondent decidedseveral days before March 11, 1993 (in other words, about
the first week in March), that it needed more employees, and
between March 17 and 19 Respondent hired 13 employees
who had never worked for Respondent before. Respondent's
conduct in this respect is not explained by Julius
Meerbaum's testimony that the employees who were not re-
called in early February were never rehired because they
were inefficient. Diaz testified that he was never told not to
rehire them and he did in fact rehire two of them; moreover,
even accepting Julius Meerbaum's testimony (which I do not
accept; see infra) that Respondent had decided on January 26
that it had been overstaffed and should rehire only the most
efficient employees among those in its January 26 work
force, such testimony does not supply a reasonable basis for
inferring that he honestly believed the rest of the employees
to be so inefficient that brand new employees would likely
be more efficient than any of the old ones. Nor is Respond-
ent's action in hiring brand new employees explained by the
evidence that before 1993, Respondent had not followed the
practice of recalling employees terminated for economic rea-
sons but, instead, had usually increased the size of its work
force by adding applicants.55Respondent did recall a number(overwhelmingly nonunion) of the employees who had beenterminated on January 26; indeed, Sabin had promised PatinÄothat he would be recalled when orders picked up (although
he never was recalled). The fact that the 12 recalled or re-
hired employees included 3 card signers (Roman and Rivera,
recalled by February 1; and Rosa Linda Ruiz, rehired in
May) does not call for the conclusion that Respondent's fail-
ure to recall the remaining 18 (including 16 card-signers)
was lawfully motivated; a discriminatory motive, otherwise
established, is not disproved by an employer's proof that he
did not take similar action against all union adherents.
Nachman Corp. v. NLRB, 337 F.2d 421, 424 (7th Cir. 1964);and Resolute Realty Management Corp., 297 NLRB 679, 689(1990). For all that appears, Rivera and Roman may have
been recalled because Respondent believed Rivera's untruth-
ful claim to Diaz that Rivera knew nothing about the Union,
and because Respondent either regarded Roman's services to
be particularly valuable or mistakenly believed he had not
signed a card;56moreover, Ruiz was not rehired until afterthe eligibility date in the Direction of Election and, perhaps,
after the Union withdrew its petition.For the foregoing reasons, I conclude that Respondentfailed to recall the 18 employees listed in Conclusion of Law
5, infra, to discourage union activity, in violation of Section
8(a)(3) and (1) of the Act. My conclusion in this respect
leads me to the further conclusion that this was likewise Re-
spondent's motive, at least in part, in terminating them, and
12 other employees who were in fact recalled, on January 26,
1993. More specifically, Julius Meerbaum testified, in effect,
that he decided on the January 26 terminations as a prelimi-
nary step in determining whether to rehire the terminated em-
ployees and, if any were to be rehired, how many and whom.
From this testimony, Diaz' conduct in at least implying to
employee Roman that the terminations were motivated by the
Union's organizing drive, and the eventual discriminatorily
based selection of employees for recall, I conclude that
Meerbaum's decision to initially terminate all 30 was moti-
vated at least in part by a desire to gain time in which to 15INTERSWEET, INC.57Respondent's sales had dropped by 15 percent in October 1992over the preceding month, and had dropped by 47 percent in No-
vember 1992 over October. However, in November 1992 Julius
Meerbaum merely decided to terminate about 10 employees.58On an undisclosed date in January 1993, Lake Shore discon-tinued Respondent's credit line; the probative evidence at least argu-
ably shows that at about this same time, Lake Shore refused to lend
Respondent an undisclosed amount of money. The General Coun-
sel's motion to strike that portion of Respondent's brief that at-
tributes this action to Lake Shore's alleged belief that Respondent
had little work to do is denied, on the ground that Respondent is
thereby requesting me to draw an inference from the record evi-
dence. I note, however, that upon the General Counsel's hearsay ob-
jection, and without awaiting any ruling thereon by me, Respond-
ent's counsel withdrew the question of what reason for such action
was given by Lake Shore to witness John Meerbaum. (Cf.
Fed.R.Evid. 803 (3).) No Lake Shore representative was called as a
witness.59Between July 30, 1991, and March 31, 1993, Respondent's end-of-month balance averaged about $25,000.60On the same day that Respondent used $100,000 of its line ofcredit, Respondent wrote a check for $110,000. The record fails toshow the payee of this check, or why it was written. This was thelargest check written by Respondent between July 1991 and Feb-
ruary 1993. The second largest check was for about $32,000, in No-
vember 1992. Most of the checks written by Respondent during this
period were for sums of less than $1000.My findings as to Respondent's bank transactions are based onstatements that had been sent to Respondent by Lake Shore, and
which the General Counsel obtained by a subpoena directed to Lake
Shore after a subpoena therefor directed to Respondent had resulted
in the production of only a portion of this material with the represen-
tation that Respondent could not find the rest among its own records.
The General Counsel disavows any contention that Respondent in-
tentionally withheld records from ``discovery'' by the General Coun-
sel (Br. 16, fn. 13). However, the General Counsel does request me
to infer, from Respondent's failure to offer its ``financial records,''
that they would not have supported its contention that the bank loan
was a factor in its personnel decisions. I decline any invitation to
draw any inference, other than those called for by the bank state-
ments themselves, from the fact that they were obtained and offered
into evidence by a party other than the party to which the statements
were more accessible. As to ``financial statements'' other than the
bank statements, the General Counsel has not specified what they
are, or why they would likely constitute evidence as to whether there
was a relationship between the terminations and the bank loan.61The General Counsel has moved to strike fn. 44 of Respond-ent's posthearing brief, on the ground that although the General
Counsel subpoenaed Respondent's 1991±1992 bank records from
Respondent, and eventually obtained them from the bank by sub-
poena after Respondent was unable to find most of them, fn. 44 al-
legedly claims that the General Counsel had failed to seek most of
these bank records. The motion is denied, in view of Respondent's
representation that fn. 44 was directed to the General Counsel's fail-
ure ``to ask questions of Respondent's witnesses pertaining to the
circumstances surrounding the loans set forth in'' the loan state-
ments. However, Respondent's contention in this respect overlooks
the fact that because the General Counsel has preponderantly shown
that Respondent's personnel action was partly motivated by the em-
ployees' union activity, a statutory violation has been made out un-
less Respondent preponderantly shown that its actions were based on
legitimate reasons which, standing above, would have caused it to
take the same personnel action (Advance Transportation, supra, 970F.2d at 574; Peter Vitalie, supra, 310 NLRB at 871). In other words,the burden rested on Respondent (not the General Counsel) to ad-
duce evidence (in any event, most accessible to Respondent) regard-ing the circumstances, on which Respondent relies, surrounding the
loan.decide which employees to keep or get rid of in order tokeep the Union out while still operating the business. This
conclusion is further supported by the fact that Respondent
had never before responded to drops in sales by terminating
its entire work force;57by the fact that the employees weresent home a few minutes before the usual lunchbreak and
without having completed the production of the wafers that
were already in Respondent's machines in various stages of
being mixed, baked, cut, coated, and wrapped; and by the
evidence that Respondent had added to its production force
as recently as 8 days previously even though management
testified to statements by Julius Meerbaum over a period of
years, including the latter part of 1992, that Respondent was
overstaffed. The unlawful motive for the terminations is fur-
ther indicated by various peculiarities in the evidence relating
to Julius Meerbaum's explanations therefor. Thus, although
his testimony and Respondent's statement of position at-
tribute the terminations partly to a drop in sales, Respond-
ent's records did not include an up-to-date showing of
whether sales had in fact dropped. Further, although Julius
Meerbaum testified that ``the main thing that triggered me
off'' on January 26 was that Sabin had told him about Janu-
ary 22, 1993, that Sabin had borrowed ``more'' money from
Lake Shore (more specifically, that on December 10, 1992,
he had used $100,000 of Respondent's $250,000 line of cred-
it from Lake Shore),58Respondent's July 1993 statement ofposition referred to this December 1992 transaction only by
way of background and stated that as of July 1993 Respond-
ent had used half of its $250,000 line of credit; between Sep-
tember 30, 1992, and December 10, 1992, Respondent owed
nothing to Lake Shore; the balance outstanding after the De-
cember 10 transaction had been repaid by the end of Decem-
ber 1992; Respondent's interest costs with respect to this De-
cember 1992 draw had been lower than for any of the seven
other draws since March 1992, and were less than a third of
the interest costs for a draw effected in September 1992; Re-
spondent's current checking account balance (as of January
21, 1993) was $15,000 and the end-of-month balance was
$32,000;59and Respondent had used between $30,000 and$50,000 of its line of credit on five previous occasions since
September 1991.60Particularly in view of the evidence notedin this paragraph, Respondent has failed to discharge its bur-den of showing, in response to the General Counsel's evi-
dence establishing that the terminations were at least in part
unlawfully motivated, that they would have been effected
even in the absence of Respondent's desire to keep the
Union out of the plant.61For the foregoing reasons, I find that Respondent also vio-lated Section 8(a)(3) and (1) by terminating all of the ac-
tively employed unit members (listed in Conclusion of Law
4, infra) on January 26, 1993. Such a mass termination for
the purpose of discouraging union activity violates Section
8(a)(3) and (1) of the Act whether or not the employer was
aware of the union sympathies of particular employees.
Davis Supermarkets v. NLRB, 2 F.3d 1162, 1168±1169 (D.C.Cir. 1993), cert. denied 114 S.Ct. 1368 (1994); Guille SteelProducts Co., Inc., 303 NLRB 537, 537 (first fn. 1) (1991);ACTIV Industries, 277 NLRB 356 fn. 3 (1985). ``A powerdisplay in the form of a mass lay-off, where it is dem-
onstrated that a significant motive and a desired effect were
to `discourage membership in any labor organization,' satis- 16DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
62Julius Meerbaum's death before the close of the hearing doesnot vitiate his failure to disclaim knowledge. As of October 6, 1994,
Respondent's counsel expected that John Meerbaum would be Re-spondent's last witness during Respondent's case in chief. John
Meerbaum became ill during the lunchbreak that day, and arrange-
ments were made that day to resume on October 20. Julius
Meerbaum suffered a stroke on October 6 in Florida, by reason of
which I issued an order on October 14 postponing resumption of the
hearing, and he died before the hearing resumed on November 21.
John Meerbaum was the last witness to testify.fies the requirements of 8(a)(3) to the letter even if somewhite sheep suffer along with the black.'' Majestic MoldedProducts v. NLRB, 336 F.2d 603, 606 (2d Cir. 1964). As toRespondent's knowledge of the union movement at the time
of the unlawful terminations, I note that Julius Meerbaum did
not deny that he possessed such knowledge at the time he
decided to terminate the entire production work force;62thatDiaz' interrogation of Rivera before the January 26 termi-
nations shows that Diaz knew about the union movement;
that Diaz had substantial contact with Julius Meerbaum when
he visited the plant; and that he visited the plant in January
(inferentially, no earlier than it reopened on January 4 fol-
lowing the holiday shutdown) and before January 22. Fur-
ther, in view of Julius Meerbaum's testimony that on January
26 he told Sabin that if he could not make a decision, Julius
Meerbaum would come and make the decision, and because
the decision which Julius Meerbaum did come and make was
a decision to terminate all the unit employees in preparation
for resuming operations with a smaller work force containing
only a small minority of union supporters, I infer from the
probabilities of the case that Julius Meerbaum referred to the
union movement during this conversation with Sabin; accord-
ingly, I do not credit Sabin's testimony that he did not learn
about the union movement until several days after the termi-
nations. Indeed, Diaz' day-to-day contacts with Sabin, Diaz'
immediate superior, suggest that prior to January 26, Diaz
alerted Sabin to the existence of the union movement.2. The alleged independent violations of Section 8(a)(1)I find that Respondent violated Section 8(a)(1) when Su-pervisor Diaz told Supervisor Marquez, in the visible pres-
ence of employee Rivera, that the old employees were not
coming back to work because they were in the Union; and
when Diaz told employees Roman and Rivera that the older
employees would not be called back because of the Union.
Grinnell Fire Protection Systems, 307 NLRB 1452, 1454(1992); United Beef Co., 277 NLRB 1014, 1029 (1985);Horton Automatics, 289 NLRB 405, 407 (1988), enfd. 884F.2d 574 (5th Cir. 1989).In addition, I find that Respondent violated Section 8(a)(1)when Supervisor Diaz asked employee Rivera if he knew
about the Union. In finding that this question violated the
Act, I note that Rivera gave an untruthful reply; that he
never (so far as the record shows) revealed to management
his support of the Union; that Diaz did not (so far as the
record shows) give Rivera any assurance against reprisals;
that no legitimate reason for this question was given to Ri-
vera by Diaz or appears in the record; that Respondent used
its information about the union movement to terminate all
the unit employees and recall mostly employees who had not
signed union cards (although Respondent did recall Rivera
after his untruthful disclaimer); and that although Diaz wasRivera's immediate supervisor, Rivera could not have beeninterrogated about the Union by top management who were
regularly present at the plant, because they do not speak or
understand Spanish and there is no evidence that Rivera, who
testified through an interpreter, has any appreciable knowl-
edge of English. See NLRB v. Berger Transfer & Storage,678 F.2d 679, 689±690 (7th Cir. 1982); Basin Frozen Foods,307 NLRB 1406, 1415 (par. VIII,C) (1992).CONCLUSIONSOF
LAW1. Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The following employees of Respondent constitute aunit appropriate for the purposes of collective bargaining
within the meaning of Section 9(b) of the Act:All full-time and regular part-time production andmaintenance employees employed by Respondent at its
facility currently located at 7321 Ridgeway Avenue,
Skokie, Illinois, but excluding all professional employ-
ees, supervisors, office clerical employees and guards
as defined in the Act.4. Respondent has violated Section 8(a)(1) and (3) of theAct by terminating the following employees on January 26,
1993:Isaias AlaniusIsmael Moran
Bonifacia BritoSerafin Patin
ÄoTeresa CisnerosDolores Perez

Antonia DelgadoAntonio Rebollar

Manuel EstebanEvelia Reyes

Hilda GarciaFermin Rivera

Francisca GomezSergio Roman

Martha HaroRosa Linda Ruiz

Carlos LunaGraciela Salgado

Olga MarinJoel Soto

Roberto MarquezIsmael Urias

Adam MartinezFiliberto Varela

Ernesto MartinezFlavio Vasquez

Evelia MartinezAntonio Vinces

Sandra MontoyaBobby L. Watkins
5. Respondent has violated Section 8(a)(1) and (3) of theAct by failing to rehire or recall the following employees:Bonifacia BritoEvelia Martinez
Manuel EstebanSandra Montoya

Hilda GarciaSerafin Patin
ÄoFrancisca GomezDolores Perez

Martha HaroAntonio Rebollar

Carlos LunaEvelia Reyes
Olga MarinJoel Soto

Roberto MarquezIsmael Urias

Ernesto MartinezFiliberto Varela
6. Respondent has violated Section 8(a)(1) of the Act by(a) telling employees Roman and Rivera that the old employ-
ees were not going to be called back, because of the Union;
(b) stating in the visible presence of employee Fermin Rivera
that the old employees were not coming back to work be- 17INTERSWEET, INC.63Blanca Ruiz was eventually amended out of the complaint.64However, I hereby deny the General Counsel's motion to strikethose portions of Respondent's brief that overlap Respondent's con-
tentions before and at the hearing regarding the significance of the
employees' immigration status. Respondent's right to urge such con-
tentions is in no way diminished by my initial rejection thereof.65Unlike Respondent, I do not read Hoffman Plastic Compounds,314 NLRB 683 (1994), cited in Respondent's brief (p. 71), as con-
stituting a holding by the Board ``that back pay and reinstatement
were unavailable to an employee who remained an illegal alien sub-
sequent to the back pay hearing.'' Id. at 683 fn. 2, 685±686.66Namely, Bonifacia Brito, Manuel Esteban, Hilda Garcia, MarthaHaro, Carlos Luna, Olga Marin, Ernesto Martinez, Evelia Martinez,
Sandra Montoya, Serafin PatinÄo, Dolores Perez, Antonio Rebollar,Evelia Reyes (see fn. 5 supra), Fermin Rivera, Sergio Roman, Rosa
Linda Ruiz, Joel Soto, Ismael Urias, and Filiberto Varela.67The other parties do not appear to contend that Respondent'scontention in this respect is barred by the stipulation, which I read
as stating that the listed employees were in the unit laying to one
side their status under the immigration laws.68The election in Liston was held after the effective date of theImmigration Reform and Control Act of 1986, which for the first
time made it unlawful for employers to knowingly employ undocu-
mented workers. Respondent's posthearing brief correctly points out
(p. 67 fn. 70) that in Liston, the administrative law judge found thatthe employees in question, who were on the pouring crew, ``were
not shown to be undocumented workers ... whose status ... dis-

qualified them from voting ... There is no claim that even if these

employees were later determined to be illegal immigrants, such a
finding affected their employee status and rendered them ineligible
to vote'' (296 NLRB at 1203). However, particularly because the
Board added, to the group thus found eligible, an additional pouring-
crew employee whom the judge had inadvertently failed to name, I
think it highly unlikely that the Board would have failed to discuss,
or even to reserve the question of, voting eligibility of ``illegal im-
migrants'' if the Board had been uncertain about their right to vote.
Before the effective date of the IRCA, it was held that aliens unlaw-
fully residing in the United States were eligible to vote in Board
elections. See NLRB v. Sure-Tan, Inc., 583 F.2d 355, 358±360 (7thCir. 1978); Buckhorn, Inc., 266 NLRB 968, 969 fn. 3 (1983).cause they were in the Union; and (c) asking employeeFermin Rivera if he knew about the Union.7. The unfair labor practices described in Conclusions ofLaw 4, 5, and 6 affect commerce within the meaning of Sec-
tion 2(6) and (7) of the Act.8. Respondent has not violated the Act by terminating Car-men Garcia.THEREMEDYHaving found that Respondent has violated the Act in cer-tain respects, I shall recommend that Respondent be required
to cease and desist therefrom, and from like or related con-
duct.Respondent contends that no reinstatement or backpayorder should issue as to any of the employees who were
never recalled. In connection with this contention, Respond-
ent's January 1995 posthearing brief states (p. 66), ``At the
outset of the hearing, Respondent made an offer of proof that
it could establish that all of the employees who had signed
cards were illegal aliens. It was not allowed to present this
evidence. Had the Company known that these workers were
unlawfully admitted to the United States it never would have
hired them.'' Respondent's description of its offer of proof
is inaccurate. More specifically, Respondent has never of-
fered to prove that all of the card-signers were ``illegal
aliens,'' or, for that matter, that any of them was ``unlaw-
fully admitted to the United States.'' Rather, at the outset of
the hearing, on July 19, 1994, Respondent offered to prove
that ``Each of the alleged discriminatees,'' if asked as to his
or her lawful entitlement to employment in the United States,
``would respond that he or she is not lawfully entitled to em-ployment in the United States and/or would not be able to
provide documentation or evidence that he or she is eligiblefor employment'' (emphasis supplied). Moreover, after it was
pointed out to Respondent's counsel that Respondent had re-
hired a number of such alleged discriminatees, counsel modi-
fied his offer of proof to exclude two alleged discriminatees
(Rosa Linda Ruiz and Antonio Vinces) identified in Re-
spondent's answer as having been recalled, and the 12 al-
leged discriminatees whose recall the General Counsel in ef-
fect conceded by failing to name them in the complaint alle-
gation of unlawful failure to recall; 2 of these 12 (Blanca
Ruiz and Carmen Garcia) were absent at the time of the
mass termination because of pregnancy, and returned to work
thereafter (see supra part II,C & E).63To the extent that Re-spondent's offer of proof at the hearing, in its final form,
was made in an effort to support Respondent's contention
that certain employees should not be included in any order
calling for reinstatement and/or backpay, I adhere to my ac-
tion at the hearing in rejecting that offer.64Any evidence thatbears on this issue may be presented by Respondent at the
compliance stage of these proceedings. Liston Aluminum, 296NLRB 1181, 1203±1204 (1989); Impact Industries, 285NLRB 5 fn. 2 (1987), enfd. in relevant part 847 F.2d 379(7th Cir. 1988); Rainbow Garment Contracting Co., 314NLRB 929 fn. 1 (1994).65Accordingly, Respondent will be required to offer rein-statement to the 18 employees listed in Conclusion of Law
5, except that reinstatement will not be required as to any
discriminatee who is shown not to be legally entitled to work
in the United States (Rainbow Garment, supra at 929 fn. 1).Also, Respondent will be required to make all the
discriminatees whole for any loss of pay they may have suf-
fered by reason of the discrimination against them, to be cal-
culated in the manner called for by F.W. Woolworth Co
.,90 NLRB 289 (1950), with interest as called for by New Ho-rizons for the Retarded, 283 NLRB 1173 (1987).By way of remedy, the General Counsel also seeks a bar-gaining order. The parties stipulated, in effect, that as of Jan-
uary 26, 1993, the unit consisted of no more than the 31 em-
ployees named in Conclusions of Law 4 and 8 supra (see
infra fn. 67). Of these 31, 19 had signed union cards by the
end of that day.66Respondent contends that if it had beenpermitted to put in evidence as to employees' status under
the immigration laws, such evidence would require the exclu-
sion of enough card-signers from the bargaining unit to es-
tablish that the Union never represented a majority.67How-ever, the Board has held that in the context of a representa-
tion election, undocumented workers are to be included in
the unit and are eligible to vote. Liston Aluminum, supra at1181 fn. 4, 1203.68I see no reason to distinguish betweenundocumented employees' right to vote in a representation
election and the operative effect of their authorization cards
as a basis for a bargaining order. In any event, Respondent's 18DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
offer of proof at the July 1994 hearing said nothing aboutthe employees' legal right to be employed in the United
States in January 1993 or at any other time before July 1994,
and even Respondent's January 1995 brief does not claim
that after the card-signers were hired, they never acquired
that legal right on even a temporary basis.As Respondent does not appear to dispute, the absence ofan 8(a)(5) violation does not render a bargaining order inap-
propriate as a remedy for Respondent's violations of Section
8(a)(1) and (3). NLRB v. Gissel Packing Co., 395 U.S. 575,614±615, 620 (1969); Benjamin Coal Co., 294 NLRB 572,572, 609 fn. 107 (1989). As the Supreme Court said in
Gissel, supra, 395 U.S. at 613±615 (citations and quotationmarks omitted):[I]n exceptional cases marked by outrageous and perva-sive unfair labor practices [, a bargaining] order would
be an appropriate remedy for those practices ... if

they are of such a nature that their coercive effects can-
not be eliminated by the application of traditional rem-
edies, with the result that a fair and reliable election
cannot be had ....The only effect of our holding here is to approve theBoard's use of the bargaining order in less extraor-
dinary cases marked by less pervasive practices which
nonetheless still have the tendency to undermine major-
ity status and impede the election processes. The
Board's authority to issue such an order on a lesser
showing of employer misconduct is appropriate ...

where [as in the instant case] there is also a showing
that at one point the union had a majority; in such a
case, of course, effectuating ascertainable employee free
choice becomes as important a goal as deterring em-
ployer misbehavior. In fashioning a remedy in the exer-
cise of its discretion, then, the Board can properly take
into consideration the extensiveness of an employer's
unfair labor practices in terms of their past effect on
election conditions and the likelihood of their recur-
rence in the future. If the Board finds that the possibil-
ity of erasing the effects of past practices and of ensur-
ing a fair election ... by the use of traditional rem-

edies, though present, is slight and that employee senti-
ment once expressed through cards would, on balance,
be better protected by a bargaining order, then such an
order should issue.See also, America's Best Quality Coatings Corp. v. NLRB,44 F.3d 516 (7th Cir. 1995); Ron Tirapelli Ford, Inc. v.NLRB, 987 F.2d 433, 439±441 (7th Cir. 1993); YergerTrucking, 307 NLRB 567, 567 fn. 3, 577 (1992); Vernon De-vices, Inc., 215 NLRB 475 (1974); Cardinal Industries, 315NLRB 1303 (1995).In the instant case, a few hours before the Union filed itsrepresentation petition, the employees' union activity caused
Respondent abruptly to terminate all the active employees in
the bargaining unit, in midproduction and without even wait-
ing for the lunchbreak. The remarks of at least some of these
employees to the unemployment compensation board show
their awareness that their termination was caused by union
activity, and Foreman Diaz later virtually admitted this moti-
vation to employee Roman. Between the January 26 shut-
down and, the payroll period ending February 20, Respond-ent rehired only 10 of the 30 unit employees who had beenterminated in connection with the shutdown, but did rehire
two employees who because of childbearing had not been ac-
tively working for Respondent. Thereafter, in the spring of
1993, Respondent advised employees Roman and Fermin, the
only 2 card-signers among these 12, that because of the
Union, the remaining unrecalled employees (by this time, 18
or 19) would never be recalled; as discussed supra part II,F,
when Roman testified before me in October 1994 he was ter-rified that his testimony would cause his termination by Re-
spondent. When choosing to add to its work force in March
1993, Respondent did not attempt to get in touch with the
unrecalled workers, although in February 1993 Foreman Diaz
had delivered recall messages by telephone or word of
mouth; and although, on the day before Respondent's Polish-
language help wanted advertisements were to begin, Re-
spondent's management attended a Board representation case
hearing also attended by several of the unrecalled terminated
employees and by an attorney for the Union which almost
all of the terminated employees had authorized to represent
them. Instead, Respondent attempted to make sure that the
unrecalled employees (most or all of whom spoke Spanish as
their primary language) would not learn about these vacan-
cies, by using help-wanted advertisements in Polish, a lan-
guage not spoke by any members of management who were
present in the plant on a day-to-day basis. Moreover, 3 days
after John Meerbaum had arranged for these advertisements
in accordance with Julius Meerbaum's instructions, Julius
Meerbaum and Sabin forestalled job applications from the
unrecalled employees by untruthfully testifyingÐat a Board
representation case hearing attended by at least four
unrecalled card-signers (PatinÄo, Haro, Varela, and Brito) andunion counselÐthat Respondent had no immediate plans to
increase its work force. Finally, at the hearing before me Re-
spondent's counsel contended that the unrecalled employees'
alleged immigration status precludes a Board order requiring
their reinstatement.Particularly in view of Respondent's statements to incum-bent employee Roman implying that because of the Union
the employees had been discharged in January and averring
that because of the Union no more would be rehired, Re-
spondent's thus-motivated action in effecting mass termi-
nations and in failing to recall most of the terminated em-
ployees constituted a powerful message to all the employees
in the unit (a small unit of mostly employees who had lim-
ited or no ability to speak English, and were working in un-
skilled jobs at the minimum wage) that union activity may
well cause them to lose their jobs. ``The likely result of such
action was to reinforce the employees' fear that they would
lose employment if they persisted in union activity.'' Ameri-ca's Best Quality Coatings Corp., 313 NLRB 470, 472(1993), enfd. 44 F.3d 516 (7th Cir. 1995). I regard such a
``hallmark'' violation (Eddyleon Chocolate Co., 301 NLRB887, 891 (1991)) as constituting ``Category I ... outrageous

unfair labor practices'' (Tirapelli Ford, supra, 987 F.2d at440) whose coercive effects cannot be eliminated by the ap-
plication of traditional remedies such as a cease-and-desist
order and a reinstatement order which (Respondent contends)
will not lead to the reinstatement of any of the 18 employees
who were unlawfully not recalled. At the very least, Re-
spondent's mass terminations, its failure to recall a group
which included most of the card-signers and more than half 19INTERSWEET, INC.69This interval included a 3-month postponement of the hearingbecause of an eye injury suffered by Respondent's counsel; an 11-
week postponement of the resumed hearing in order to obtain Dis-
trict Court enforcement of a Board subpoena directed to employee
Sergio Roman, who had failed to comply therewith; and a 6-week
postponement of the resumed hearing because of John Meerbaum's
sudden illness and the ultimately fatal stroke suffered by Julius
Meerbaum. Also, after having been given for the purpose of filing
a posthearing brief the longest time (35 days from the close of the
hearing) which I am permitted to afford under Board Rules (see Sec.
102.42 of the Rules and Regulations), Respondent's counsel re-
quested and received an additional 30 days from the chief adminis-
trative law judge.70As to turnover after March 20, 1993, Respondent's posthearingbrief relies almost entirely on July 1994 testimony by Sabin that
consisted of his reading into the record as to the calendar years 1992
and 1993, from a document that was Respondent's master list of em-
ployees and was marked for identification as R. Exh. 2, the number
of people (but not their names) who were actively on the payroll
during the calendar year, the number of people (but not their names)
who were terminated at the end of the calendar year, and the number
of people (but not their names) who were actually on the payroll at
the end of the period. When Respondent's counsel moved for admis-
sion of this document, union counsel objected on the ground that he
wished to review the accuracy of the summation read into the record
by Sabin and to ascertain its relevance. As to relevance, Respond-
ent's counsel then stated that he was seeking to negate the General
Counsel's contention that in terminating the entire unit on January
26, 1993, Respondent took action unlike what it had ever taken be-
fore. I expressed doubt as to the relevance of the document for that
purpose, on the ground that the document failed to show whether theterminated employees had quit, been laid off, or been discharged. At
this point, Respondent's counsel withdrew his offer of the document;
it was never reoffered, and union counsel has never had occasion to
review the accuracy of the summation.71Accordingly, I need not and do not discuss any possible dis-agreement, as to the relevance of demonstrated turnover in vacancies
not created by unlawful discharges, between the Board and the Court
of Appeals for the Seventh Circuit, within whose jurisdiction the in-
stant events took place. See Justak, supra, 253 NLRB at 1086; High-land Plastics, 256 NLRB 146, 147 (1981); Impact Industries, 293NLRB 794 (1989); Action Auto Stores, supra, 298 NLRB 875(1990); Ford Motor Co., 230 NLRB 716, 717±718 (1977), enfd. 571F.2d 993, 996±997 (7th Cir. 1978), affd. 441 U.S. 448 (1979).72If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.of the January 1993 unit, and its action in filling their jobswith brand new employees most of whom were hired before
the eligibility date of the election directed by the Regional
Director, constituted ``Category II [conduct] that, while less
outrageous, erode[s] majority strength or adversely affect [s]
the election process'' (Tirapelli Ford, supra, 987 F.2d at440). These unfair labor practices caused all the employees
in the unit to lose several days of work, caused most of them
to lose their jobs, and caused the Union to withdraw its Janu-ary 1993 election petition. Although the Union obtained its
majority status more than 2 years before the issuance of this
decision,69at the time of the hearing Respondent's unit em-ployees included card-signer Roman, who was among the
employees terminated in January 1993, was frightened by
Respondent's unfair labor practices, and is in a very good
position to describe them to his fellow employees in Re-
spondent's present work force. See NLRB v. Q-1 Motor Ex-press, Inc., 25 F.3d 473, 481±482 (7th Cir. 1994). While thedeath of Julius Meerbaum (the likely instigator of the mass
discrimination) may diminish the likelihood that Respondent
will continue to engage in unfair labor practices, I conclude
that ``[t]he damage [has] been done'' (Gissel, supra, 395U.S. at 612). In any event, current management still includes
Sabin, Diaz, and John Meerbaum, all of whom assisted Julius
Meerbaum in cleansing the work force of most of the card-
signers; indeed, there is no reason to believe that Julius
Meerbaum's role in Respondent's unfair labor practices was
even known to many of the employees, whose sole contacts
in connection with Respondent's unlawful acts were with the
still-incumbent members of management.The employee turnover allegations on which Respondentbases its contention that a bargaining order is inappropriate
are either immaterial or unsupported by the record.70Thus,Respondent is in no position to rely on turnover within thevacancies created by Respondent's discriminatory termination
of the 18 discriminatees who have never been recalled or (so
far as the record shows) offered recall. See Justak Brothers& Co., 253 NLRB 1054, 1069 (1981), enfd. 664 F.2d 1074(7th Cir. 1981); Action Auto Stores, 298 NLRB 875, 876(1990), enfd. 951 F.2d 349 (6th Cir. 1991); Yerger Trucking,supra, 307 NLRB 567 fn. 3. Further, so far as the record
shows, as of the November 1994 close of the hearing all of
the employees (except Rivera) who had been recalled in
early February 1993 were in Respondent's employ, either
continuously since February 1993 or after one or more inter-
vening gaps in employment (see supra fn. 70).71I concludethat the possibility of erasing the effects of past practices and
of ensuring a fair election by the use of traditional remedies
is slight at best, and that the employees' sentiment once ex-
pressed through cards would be better protected by a bar-
gaining order than by ``traditional'' remedies alone.In addition, Respondent will be required to post appro-priate notices in Spanish (the first language of most of the
employees) as well as English.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended72ORDERThe Respondent, Intersweet, Inc., Skokie, Illinois, its offi-cers, agents, successors, and assigns, shall1. Cease and desist from
(a) Terminating, failing to rehire or recall, or otherwisediscriminating against any employee, with regard to his hire
or tenure of employment or any other term or condition of
employment, to discourage membership in International La-
dies' Garment Workers' Union Local 76, AFL±CIO, or any
other labor organization.(b) Telling employees that old employees will not becalled back because of the Union or because they were in
the Union.(c) Asking employees about union activity in a mannerconstituting interference, restraint, or coercion.(d) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of their rights
under Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act. 20DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
73If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''(a) Recognize and, on request, bargain in good faith withInternational Ladies' Garment Workers' Union Local 76,
AFL±CIO, as the bargaining agent for the employees in the
bargaining unit described below, and embody in a written
contract any agreement reached. The appropriate bargaining
unit is:All full-time and regular part-time production andmaintenance employees employed by Respondent at its
facility currently located at 7321 Ridgeway Avenue,
Skokie, Illinois; but excluding all professional employ-
ees, supervisors, office clerical employees, and guards
as defined in the Act.(b) Offer the following employees immediate and full rein-statement in the positions from which they were terminated
on January 26, 1993, or, if any of their positions no longer
exist, to substantially equivalent positions, without prejudice
to their seniority or other rights and privileges:Bonifacia BritoEvelia Martinez
Manuel EstebanSandra Montoya

Hilda GarciaSerafin Patin
ÄoFrancisca GomezDolores Perez

Martha HaroAntonio Rebollar

Carlos LunaEvelia Reyes

Olga MarinJoel Soto

Roberto MarquezIsmael Urias

Ernesto MartinezFiliberto Varela
(c) Make such employees, and the employees namedbelow, whole for any loss of pay they may have suffered by
reason of the discrimination against them, in the manner set
forth in the remedy section of this decision:Isaias AlaniusSergio Roman
Teresa CisnerosRosa Linda Ruiz

Antonia DelgadoGraciela Salgado
Adam MartinezFlavio Vasquez
Ismael MoranAntonio Vinces

Fermin RiveraBobby L. Watkins
(d) Remove from its files any reference to the unlawfulterminations, and notify the unlawfully terminated employees
in writing, in each such employee's primary language, that
this has been done and that the unlawful terminations willnot be used as a basis for future personnel action against
them.(e) Preserve and, on request, make available to the Boardor its agents, for examination and copying, all payroll
records, social security records, timecards, personnel records
and reports, and all other records necessary or useful for ana-
lyzing the amount of backpay due under the terms of this
Order.(f) Post at its Skokie, Illinois facility copies of the attachednotice, in English and Spanish, marked ``Appendix.''73Cop-ies of the notice on forms provided by the Regional Director
for Region 13, after being signed by the Respondent's au-
thorized representative, shall be posted by the Respondent
immediately upon receipt and maintained for 60 consecutive
days in conspicuous places, including all places where no-
tices to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that these notices
are not altered, defaced, or covered by any other material.(g) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.The complaint is dismissed with respect to Carmen Garcia.